
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2749
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 3, 2009
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Federal Food, Drug, and
		  Cosmetic Act to improve the safety of food in the global market, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Food Safety Enhancement Act of
			 2009.
		2.Table of contentsThe table of contents of this Act is as
			 follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of
				contents.
				Sec. 3. References.
				Sec. 4. Rules of
				construction.
				Sec. 5. USDA
				exemptions.
				Sec. 6. Alcohol-related facilities.
				Title I—Food
				Safety
				Subtitle
				A—Prevention
				Sec. 101. Changes in
				registration of food facilities.
				Sec. 102. Hazard
				analysis, risk-based preventive controls, food safety plan, finished product
				test results from category 1 facilities.
				Sec. 103. Performance
				standards.
				Sec. 104. Safety
				standards for produce and certain other raw agricultural
				commodities.
				Sec. 105. Risk-based
				inspection schedule.
				Sec. 106. Access to
				records.
				Sec. 107. Traceability of food.
				Sec. 108. Reinspection and food recall fees applicable to
				facilities.
				Sec. 109. Certification and accreditation.
				Sec. 110. Testing by
				accredited laboratories.
				Sec. 111. Notification, nondistribution, and recall of
				adulterated or misbranded food.
				Sec. 112. Reportable
				food registry; exchange of information.
				Sec. 113. Safe and
				secure food importation program.
				Sec. 114. Infant
				formula.
				Subtitle
				B—Intervention
				Sec. 121. Surveillance.
				Sec. 122. Public
				education and advisory system.
				Sec. 123. Research.
				Subtitle
				C—Response
				Sec. 131. Procedures
				for seizure.
				Sec. 132. Administrative detention.
				Sec. 133. Authority
				to prohibit or restrict the movement of food.
				Sec. 134. Criminal
				penalties.
				Sec. 135. Civil
				penalties for violations relating to food.
				Sec. 136. Improper
				import entry filings.
				Title
				II—Miscellaneous
				Sec. 201. Food
				substances generally recognized as safe.
				Sec. 202. Country of
				origin labeling.
				Sec. 203. Exportation
				certificate program.
				Sec. 204. Registration for commercial importers of food;
				fee.
				Sec. 205. Registration for customs brokers.
				Sec. 206. Unique
				identification number for food facilities, importers, and custom
				brokers.
				Sec. 207. Prohibition
				against delaying, limiting, or refusing inspection.
				Sec. 208. Dedicated
				foreign inspectorate.
				Sec. 209. Plan and
				review of continued operation of field laboratories.
				Sec. 210. False or
				misleading reporting to FDA.
				Sec. 211. Subpoena
				authority.
				Sec. 212. Whistleblower protections.
				Sec. 213. Extraterritorial jurisdiction.
				Sec. 214. Support for
				training institutes.
				Sec. 215. Bisphenol A
				in food and beverage containers.
				Sec. 216. Lead
				content labeling requirement for ceramic tableware and cookware.
			
		3.ReferencesExcept as otherwise specified, whenever in
			 this Act an amendment is expressed in terms of an amendment to a section or
			 other provision, the reference shall be considered to be made to a section or
			 other provision of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.).
		4.Rules of construction
			(a)Nothing in this Act or the amendments made
			 by this Act shall be construed to prohibit or limit—
				(1)any cause of action under State law;
			 or
				(2)the introduction of evidence of compliance
			 or noncompliance with the requirements of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 301 et seq.).
				(b)Nothing in this Act or any amendment made
			 by this Act shall be construed to—
				(1)alter the jurisdiction between the
			 Secretary of Agriculture and the Secretary of Health and Human Services, under
			 applicable statutes and regulations;
				(2)limit the authority of the Secretary of
			 Health and Human Services to issue regulations related to the safety of food
			 under—
					(A)the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 301 et seq.) as in effect on the day before the date of the
			 enactment of this Act; or
					(B)the Public Health Service Act (42 U.S.C.
			 301 et seq.) as in effect on the day before the date of the enactment of this
			 Act; or
					(3)impede, minimize, or affect the authority
			 of the Secretary of Agriculture to prevent, control, or mitigate a plant or
			 animal health emergency, or a food emergency involving products regulated under
			 the Federal Meat Inspection Act (21 U.S.C. 601 et seq.), the Poultry Products
			 Inspection Act (21 U.S.C. 451 et seq.), or the Egg Products Inspection Act (21
			 U.S.C. 1031 et seq.).
				5.USDA exemptions
			(a)USDA-regulated productsFood is exempt from the requirements of
			 this Act to the extent that such food is regulated by the Secretary of
			 Agriculture under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.), the
			 Poultry Products Inspection Act (21 U.S.C. 451 et seq.), or the Egg Products
			 Inspection Act (21 U.S.C. 1031 et seq.).
			(b)Livestock and poultryLivestock and poultry that are intended to
			 be presented for slaughter pursuant to the regulations by the Secretary of
			 Agriculture under the Federal Meat Inspection Act or the Poultry Products
			 Inspection Act are exempt from the requirements of this Act. A cow, sheep, or
			 goat that is used for the production of milk is exempt from the requirements of
			 this Act.
			(c)USDA-regulated facilitiesA facility is exempt from the requirements
			 of this Act to the extent such facility is regulated as an official
			 establishment by the Secretary of Agriculture under the Federal Meat Inspection
			 Act, the Poultry Products Inspection Act, or the Egg Products Inspection Act or
			 under a program recognized by the Secretary of Agriculture as at least equal to
			 Federal regulation under the Federal Meat Inspection Act, the Poultry Products
			 Inspection Act, or the Egg Products Inspection Act.
			(d)FarmsA farm is exempt from the requirements of
			 this Act to the extent such farm raises animals from which food is derived that
			 is regulated under the Federal Meat Inspection Act, the Poultry Products
			 Inspection Act, or the Egg Products Inspection Act.
			6.Alcohol-related facilities
			(a)In generalWith the exception of the amendments made
			 by section 101(a) and (b) and section 113 of this Act, nothing in this Act, or
			 the amendments made by this Act, shall be construed to apply to a facility
			 that—
				(1)under the Federal Alcohol Administration
			 Act (27 U.S.C. 201 et seq.) or chapter 51 of subtitle E of the Internal Revenue
			 Code of 1986 (26 U.S.C. 5291 et seq.) is required to obtain a permit or to
			 register with the Secretary of the Treasury as a condition of doing business in
			 the United States; and
				(2)under section 415 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 350d), as amended by this Act, is required to
			 register as a facility because such facility is engaged in manufacturing,
			 processing, packing, or holding 1 or more alcoholic beverages.
				(b)Limited receipt and distribution of
			 non-alcohol foodSubsection
			 (a) shall not apply to a facility engaged in the distributing of any
			 non-alcohol food, except that subsection (a) shall apply to a facility
			 described in paragraphs (1) and (2) of subsection (a) that receives and
			 distributes non-alcohol food provided such food is received and
			 distributed—
				(1)in a prepackaged form that prevents any
			 direct human contact with such food; and
				(2)in amounts that constitute not more than 5
			 percent of the overall sales of such facility, as determined by the Secretary
			 of the Treasury.
				(c)Rule of constructionThis section shall not be construed to
			 exempt any food, apart from distilled spirits, wine, and malt beverages, as
			 defined in section 211 of the Federal Alcohol Administration Act (27 U.S.C.
			 211), from the requirements of this Act and the amendments made by this
			 Act.
			IFood Safety
			APrevention
				101.Changes in registration of food
			 facilities
					(a)MisbrandingSection 403 (21 U.S.C. 343) is amended by
			 adding at the end the following:
						
							(z)If it was manufactured, processed, packed,
				or held in a facility that is not duly registered under section 415, including
				a facility whose registration is canceled or suspended under such
				section.
							.
					(b)Annual registration
						(1)Definition of facilityParagraph (1) of section 415(b) (21 U.S.C.
			 350d(b)) is amended to read as follows:
							
								(1)(A)The term facility means any
				factory, warehouse, or establishment (including a factory, warehouse, or
				establishment of an importer) that manufactures, processes, packs, or holds
				food.
									(B)Such term does not include farms; private
				residences of individuals; restaurants; other retail food establishments;
				nonprofit food establishments in which food is prepared for or served directly
				to the consumer; or fishing vessels (except such vessels engaged in processing
				as defined in section 123.3(k) of title 21, Code of Federal Regulations, or any
				successor regulations).
									(C)(i)The term retail food
				establishment means an establishment that, as its primary function,
				sells food products (including those food products that it manufactures,
				processes, packs, or holds) directly to consumers (including by Internet or
				mail order).
										(ii)Such term includes—
											(I)grocery stores;
											(II)convenience stores;
											(III)vending machine locations; and
											(IV)stores that sell bagged feed, pet food, and
				feed ingredients or additives over-the-counter directly to consumers and final
				purchasers for their own personal animals.
											(iii)A retail food establishment’s primary
				function is to sell food directly to consumers if the annual monetary value of
				sales of food products directly to consumers exceeds the annual monetary value
				of sales of food products to all other buyers.
										(D)(i)The term farm means an
				operation in one general physical location devoted to the growing and
				harvesting of crops, the raising of animals (including seafood), or
				both.
										(ii)Such term includes—
											(I)such an operation that packs or holds food,
				provided that all food used in such activities is grown, raised, or consumed on
				such farm or another farm under the same ownership;
											(II)such an operation that manufactures or
				processes food, provided that all food used in such activities is consumed on
				such farm or another farm under the same ownership;
											(III)such an operation that sells food directly
				to consumers if the annual monetary value of sales of the food products from
				the farm or by an agent of the farm to consumers exceeds the annual monetary
				value of sales of the food products to all other buyers;
											(IV)such an operation that manufactures grains
				or other feed stuffs that are grown and harvested on such farm or another farm
				under the same ownership and are distributed directly to 1 or more farms for
				consumption as food by humans or animals on such farm; and
											(V)a fishery, including a wild fishery, an
				aquaculture operation or bed, a fresh water fishery, and a saltwater
				fishery.
											(iii)Such term does not include such an
				operation that receives manufactured feed from another farm as described in
				clause (ii)(IV) if the receiving farm releases the feed to another farm or
				facility under different ownership.
										(iv)The term harvesting includes
				washing, trimming of outer leaves of, and cooling produce.
										(E)The term consumer does not
				include a
				business.
									.
						(2)RegistrationSection 415(a) (21 U.S.C. 350d(a)) is
			 amended—
							(A)in the first sentence of paragraph
			 (1)—
								(i)by striking require that and
			 inserting require that, on or before December 31 of each year,;
			 and
								(ii)by striking food for consumption in
			 the United States and inserting food for consumption in the
			 United States or for export from the United States;
								(B)in subparagraphs (A) and (B) of paragraph
			 (1), by inserting and pay the registration fee required under section
			 743 after submit a registration to the Secretary each
			 place it appears;
							(C)in the first sentence of paragraph (2), by
			 inserting in electronic format after submit;
			 and
							(D)in paragraph (4), by inserting after the
			 first sentence the following: The Secretary shall remove from such list
			 the name of any facility that fails to reregister in accordance with this
			 section, that fails to pay the registration fee required under section 743, or
			 whose registration is canceled by the registrant, canceled by the Secretary in
			 accordance with this section, or suspended by the Secretary in accordance with
			 this section..
							(3)Contents of registrationParagraph (2) of section 415(a) (21 U.S.C.
			 350d(a)), as amended by paragraph (1), is amended by striking containing
			 information and all that follows and inserting the
			 following:
							
								containing information that
			 identifies the following:(A)The name, address, and emergency contact
				information of the facility being registered.
								(B)The primary purpose and business activity
				of the facility, including the dates of operation if the facility is
				seasonal.
								(C)The general food category (as defined by
				the Secretary by guidance) of each food manufactured, processed, packed, or
				held at the facility.
								(D)All trade names under which the facility
				conducts business related to food.
								(E)The name, address, and 24-hour emergency
				contact information of the United States distribution agent for the facility,
				which agent shall have access to the information required to be maintained
				under section 414(d) for food that is manufactured, processed, packed, or held
				at the facility.
								(F)If the facility is located outside of the
				United States, the name, address, and emergency contact information for a
				United States agent.
								(G)The unique facility identifier of the
				facility, as specified under section 1011.
								(H)Such additional information pertaining to
				the facility as the Secretary may require by regulation.
								The registrant shall notify the
				Secretary of any change in the submitted information not later than 30 days
				after the date of such change, unless otherwise specified by the
				Secretary..
						(4)Suspension and cancellation
			 authoritySection 415(a) (21
			 U.S.C. 350d(a)), as amended by paragraphs (1) and (2), is further amended by
			 adding at the end the following:
							
								(5)Suspension of registration
									(A)In generalThe Secretary may suspend the registration
				of any facility registered under this section for a violation of this Act that
				could result in serious adverse health consequences or death to humans or
				animals.
									(B)Notice of suspensionSuspension of a registration shall be
				preceded by—
										(i)notice to the facility of the intent to
				suspend the registration; and
										(ii)an opportunity for an informal hearing, as
				defined in guidance or regulations issued by the Secretary, concerning the
				suspension of such registration for such facility.
										(C)RequestThe owner, operator, or agent in charge of
				a facility whose registration is suspended may request that the Secretary
				vacate the suspension of registration when such owner, operator, or agent has
				corrected the violation that is the basis for such suspension.
									(D)Vacating of suspensionIf, based on an inspection of the facility
				or other information, the Secretary determines that adequate reasons do not
				exist to continue the suspension of a registration, the Secretary shall vacate
				such suspension.
									(6)Cancellation of registration
									(A)In generalNot earlier than 10 days after providing
				the notice under subparagraph (B), the Secretary may cancel a registration if
				the Secretary determines that—
										(i)the registration was not updated in
				accordance with this section or otherwise contains false, incomplete, or
				inaccurate information; or
										(ii)the required registration fee has not been
				paid within 30 days after the date due.
										(B)Notice of cancellationCancellation shall be preceded by notice to
				the facility of the intent to cancel the registration and the basis for such
				cancellation.
									(C)Timely update or correctionIf the registration for the facility is
				updated or corrected no later than 7 days after notice is provided under
				subparagraph (B), the Secretary shall not cancel such registration.
									(7)Report to CongressNot later than March 30th of each year, the
				Secretary shall submit to the Congress a report, based on the registrations on
				or before December 31 of the previous year, on the following:
									(A)The number of facilities registered under
				this section.
									(B)The number of such facilities that are
				domestic.
									(C)The number of such facilities that are
				foreign.
									(D)The number of such facilities that are
				high-risk.
									(E)The number of such facilities that are
				low-risk.
									(F)The number of such facilities that hold
				food.
									(8)Limitation on delegationThe authority conferred by this subsection
				to issue an order to suspend a registration or cancel a registration shall not
				be delegated to any officer or employee other than the Commissioner of Food and
				Drugs, the Principal Deputy Commissioner, the Associate Commissioner for
				Regulatory Affairs, or the Director for the Center for Food Safety and Applied
				Nutrition, of the Food and Drug
				Administration.
								.
						(c)Registration feeChapter VII (21 U.S.C. 371 et seq.) is
			 amended by adding at the end of subchapter C the following:
						
							6Fees Relating to Food
								743.Facility registration fee
									(a)In general
										(1)Assessment and collectionBeginning in fiscal year 2010, the
				Secretary shall assess and collect an annual fee for the registration of a
				facility under section 415.
										(2)Payable dateA fee under this section shall be
				payable—
											(A)for a facility that was not registered
				under section 415 for the preceding fiscal year, on the date of registration;
				and
											(B)for any other facility—
												(i)for fiscal year 2010, not later than the
				sooner of 90 days after the date of the enactment of this part or December 31,
				2009; and
												(ii)for a subsequent fiscal year, not later
				than December 31 of such fiscal year.
												(b)Fee amounts
										(1)In generalThe registration fee under subsection (a)
				shall be—
											(A)for fiscal year 2010, $500; and
											(B)for fiscal year 2011 and each subsequent
				fiscal year, the fee for fiscal year 2010 as adjusted under subsection
				(c).
											(2)Annual fee settingThe Secretary shall, not later than 60 days
				before the start of fiscal year 2011 and each subsequent fiscal year,
				establish, for the next fiscal year, registration fees under subsection (a), as
				described in paragraph (1).
										(3)Maximum
				amountNotwithstanding
				paragraph (1), a person who owns or operates multiple facilities for which a
				fee must be paid under this section for a fiscal year shall be liable for not
				more than $175,000 in aggregate fees under this section for such fiscal
				year.
										(c)Inflation adjustmentFor fiscal year 2011 and each subsequent
				fiscal year, the fee amount under subsection (b)(1) shall be adjusted by the
				Secretary by notice, published in the Federal Register, to reflect the greater
				of—
										(1)the total percentage change that occurred
				in the Consumer Price Index for all urban consumers (all items; U.S. city
				average) for the 12-month period ending June 30 preceding the fiscal year for
				which fees are being established;
										(2)the total percentage change for the
				previous fiscal year in basic pay under the General Schedule in accordance with
				section 5332 of title 5, United States Code, as adjusted by any locality-based
				comparability payment pursuant to section 5304 of such title for Federal
				employees stationed in the District of Columbia; or
										(3)the average annual change in the cost, per
				full-time equivalent position of the Food and Drug Administration, of all
				personnel compensation and benefits paid with respect to such positions for the
				first 5 years of the preceding 6 fiscal years.
										The adjustment made each fiscal year
				under this subsection shall be added on a compounded basis to the sum of all
				adjustments made each fiscal year after fiscal year 2010 under this
				subsection.(d)Limitations
										(1)In generalFees under subsection (a) shall be refunded
				for a fiscal year beginning after fiscal year 2010 unless appropriations for
				salaries and expenses of the Food and Drug Administration for such fiscal year
				(excluding the amount of fees appropriated for such fiscal year) are equal to
				or greater than the amount of appropriations for the salaries and expenses of
				the Food and Drug Administration for fiscal year 2010 (excluding the amount of
				fees appropriated for such fiscal year) multiplied by the adjustment factor
				applicable to the fiscal year involved.
										(2)AuthorityIf the Secretary does not assess fees under
				subsection (a) during any portion of a fiscal year because of paragraph (1) and
				if at a later date in such fiscal year the Secretary may assess such fees, the
				Secretary may assess and collect such fees, without any modification in the
				rate, for registration under section 415 at any time in such fiscal
				year.
										(3)Adjustment factorIn this subsection, the term
				adjustment factor applicable to a fiscal year is the Consumer
				Price Index for all urban consumers (all items; United States city average) for
				October of the preceding fiscal year divided by such Index for October
				2009.
										(e)Crediting and availability of fees
										(1)In generalFees authorized under subsection (a) shall
				be collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation.
										(2)Collections and appropriations
				ActsThe fees authorized by
				this section—
											(A)shall be retained in each fiscal year in an
				amount not to exceed the amount specified in appropriation Acts, or otherwise
				made available for obligation, for such fiscal year; and
											(B)shall only be collected and available to
				defray the costs of food safety activities.
											(3)Authorization of
				appropriationsFor each of
				fiscal years 2010 through 2014, there are authorized to be appropriated for
				fees under this section such sums as may be necessary.
										(4)Public meetingsFor each fiscal year, the Secretary shall
				hold a public meeting on how fees collected under this section will be used to
				defray the costs of food safety activities in order to solicit the views of the
				regulated industry, consumers, and other interested stakeholders.
										(f)Collection of unpaid feesIn any case where the Secretary does not
				receive payment of a fee assessed under subsection (a) within 30 days after it
				is due, such fee shall be treated as a claim of the United States Government
				subject to subchapter II of chapter 37 of title 31, United States Code.
									(g)ConstructionThis section may not be construed to
				require that the number of full-time equivalent positions in the Department of
				Health and Human Services, for officers, employees, and advisory committees not
				engaged in food safety activities, be reduced to offset the number of officers,
				employees, and advisory committees so engaged.
									(h)Annual fiscal reportsBeginning with fiscal year 2011, not later
				than 120 days after the end of each fiscal year for which fees are collected
				under this section, the Secretary shall prepare and submit to the Committee on
				Energy and Commerce of the House of Representatives and the Committee on
				Health, Education, Labor, and Pensions of the Senate a report on the
				implementation of the authority for such fees during such fiscal year and the
				use, by the Food and Drug Administration, of the fees collected for such fiscal
				year.
									(i)DefinitionsIn this section:
										(1)The term costs of food safety
				activities means the expenses incurred in connection with food safety
				activities for—
											(A)officers and employees of the Food and Drug
				Administration, contractors of the Food and Drug Administration, advisory
				committees, and costs related to such officers, employees, and committees and
				to contracts with such contractors;
											(B)laboratory capacity;
											(C)management of information, and the
				acquisition, maintenance, and repair of technology resources;
											(D)leasing, maintenance, renovation, and
				repair of facilities and acquisition, maintenance, and repair of fixtures,
				furniture, scientific equipment, and other necessary materials and supplies;
				and
											(E)collecting fees under this section and
				accounting for resources allocated for food safety activities.
											(2)The term food safety
				activities means activities related to compliance by facilities
				registered under section 415 with the requirements of this Act relating to food
				(including research related to and the development of standards (such as
				performance standards and preventive controls), risk assessments, hazard
				analyses, inspection planning and inspections, third-party inspections,
				compliance review and enforcement, import review, information technology
				support, test development, product sampling, risk communication, and
				administrative
				detention).
										.
					(d)Transitional provisions
						(1)FeesThe Secretary of Health and Human Services
			 shall first impose the fee established under section 743 of the Federal Food,
			 Drug, and Cosmetic Act, as added by subsection (c), for fiscal years beginning
			 with fiscal year 2010.
						(2)Modification of registration
			 formNot later than 180 days
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services shall modify the registration form under section 415 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 350d) to comply with the amendments
			 made by this section.
						(3)ApplicationThe amendments made by this section, other
			 than subsections (b)(2) and (c), shall take effect on the date that is 30 days
			 after the date on which such modified registration form takes effect, but not
			 later than 210 days after the date of the enactment of this Act.
						(4)Sunset dateSection 743 of the Federal Food, Drug, and
			 Cosmetic Act, as added by subsection (c), does not authorize the assessment or
			 collection of a fee for registration under section 415 of such Act (21 U.S.C.
			 360) occurring after fiscal year 2014.
						102.Hazard analysis, risk-based preventive
			 controls, food safety plan, finished product test results from category 1
			 facilities
					(a)Hazard analysis, risk-based preventive
			 controls, food safety plan
						(1)Adulterated foodSection 402 (21 U.S.C. 342) is amended by
			 adding at the end the following:
							
								(j)If it has been manufactured, processed,
				packed, transported, or held under conditions that do not meet the requirements
				of sections 418 and
				418A.
								.
						(2)RequirementsChapter IV (21 U.S.C. 341 et seq.) is
			 amended by adding at the end the following:
							
								418.Hazard analysis and risk-based preventive
				controls
									(a)In generalThe owner, operator, or agent of a facility
				shall, in accordance with this section—
										(1)conduct a hazard analysis (or more than one
				if appropriate);
										(2)identify and implement effective preventive
				controls;
										(3)monitor preventive controls;
										(4)institute corrective actions when—
											(A)monitoring shows that preventive controls
				have not been properly implemented; or
											(B)monitoring and verification show that such
				controls were ineffective;
											(5)conduct verification activities;
										(6)maintain records of monitoring, corrective
				action, and verification; and
										(7)reanalyze for hazards.
										(b)Identification of hazards
										(1)In generalThe owner, operator, or agent of a facility
				shall evaluate whether there are any hazards, including hazards due to the
				source of the ingredients, that are reasonably likely to occur in the absence
				of preventive controls that may affect the safety, wholesomeness, or sanitation
				of the food manufactured, processed, packed, transported, or held by the
				facility, including—
											(A)biological, chemical, physical, and
				radiological hazards, natural toxins, pesticides, drug residues, filth,
				decomposition, parasites, allergens, and unapproved food and color additives;
				and
											(B)hazards that occur naturally or that may be
				unintentionally introduced.
											(2)Identified by the SecretaryThe Secretary may, by regulation or
				guidance, identify hazards that are reasonably likely to occur in the absence
				of preventive controls.
										(3)Hazard analysisThe owner, operator, or agent of a facility
				shall identify and describe the hazards evaluated under paragraph (1) or
				identified under paragraph (2), to the extent applicable to the facility, in a
				hazard analysis.
										(c)Preventive controls
										(1)In generalThe owner, operator, or agent of a facility
				shall identify and implement effective preventive controls to prevent,
				eliminate, or reduce to acceptable levels the occurrence of any hazards
				identified in the hazard analysis under subsection (b)(3).
										(2)Identified by the Secretary
											(A)EstablishmentThe Secretary may establish by regulation
				or guidance preventive controls for specific product types to prevent
				unintentional contamination throughout the supply chain. The owner, operator,
				or agent of a facility shall implement any preventive controls identified by
				the Secretary under this paragraph.
											(B)Alternative ControlsSuch regulation or guidance shall allow the
				owner, operator, or agent of a facility to implement an alternative preventive
				control to one established by the Secretary, provided that, in response to a
				request by the Secretary, the owner, operator, or agent can present to the
				Secretary data or other information sufficient to demonstrate that the
				alternative control effectively addresses the hazard, including meeting any
				applicable performance standard.
											(C)LimitationSubparagraph (B) shall not apply to any
				preventive control described in subparagraph (A), (B), or (E) of subsection
				(i)(2).
											(d)MonitoringThe owner, operator, or agent of a facility
				shall monitor the implementation of preventive controls under subsection (c) to
				identify any circumstances in which the preventive controls are not fully
				implemented or verification shows that such controls were ineffective.
									(e)Corrective actionsThe owner, operator, or agent of a facility
				shall establish and implement procedures to ensure that, if the preventive
				controls under subsection (c) are not fully implemented or are not found
				effective—
										(1)no affected product from such facility
				enters commerce; and
										(2)appropriate action is taken to reduce the
				likelihood of recurrence of the implementation failure.
										(f)VerificationThe owner, operator, or agent of a facility
				shall ensure that—
										(1)the system of preventive controls
				identified under subsection (c) has been validated as scientifically and
				technically sound so that, if such system is implemented, the hazards
				identified in the hazard analysis under subsection (b)(3) will be prevented,
				eliminated, or reduced to an acceptable level;
										(2)the facility is conducting monitoring in
				accordance with subsection (d);
										(3)the facility is taking effective corrective
				actions under subsection (e); and
										(4)the preventive controls are effectively
				preventing, eliminating, or reducing to an acceptable level the occurrence of
				identified hazards, including through the use of environmental and product
				testing programs and other appropriate means.
										(g)Requirement to reanalyze and
				revise
										(1)RequirementThe owner, operator, or agent of a facility
				shall—
											(A)review the evaluation under subsection (b)
				for the facility and, as necessary, revise the hazard analysis under subsection
				(b)(3) for the facility—
												(i)not less than every 2 years;
												(ii)if there is a change in the process or
				product that could affect the hazard analysis; and
												(iii)if the Secretary determines that it is
				appropriate to protect public health; and
												(B)whenever there is a change in the hazard
				analysis, revise the preventive controls under subsection (c) for the facility
				as necessary to ensure that all hazards that are reasonably likely to occur are
				prevented, eliminated, or reduced to an acceptable level, or document the basis
				for the conclusion that no such revision is needed.
											(2)NondelegationAny revisions ordered by the Secretary
				under this subsection shall be ordered by the Secretary or an official
				designated by the Secretary. An official may not be so designated unless the
				official is the director of the district under this Act in which the facility
				involved is located, or is an official senior to such director.
										(h)RecordkeepingThe owner, operator, or agent of a facility
				shall maintain, for not less than 2 years, records documenting the activities
				described in subsections (a) through (g).
									(i)DefinitionsFor purposes of this section:
										(1)FacilityThe term facility means a
				domestic facility or a foreign facility that is required to be registered under
				section 415.
										(2)Preventive controlsThe term preventive controls
				means those risk-based procedures, practices, and processes that a person
				knowledgeable about the safe manufacturing, processing, packing, transporting,
				or holding of food would employ to prevent, eliminate, or reduce to an
				acceptable level the hazards identified in the hazard analysis under subsection
				(b)(3) and that are consistent with the current scientific understanding of
				safe food manufacturing, processing, packing, transporting, or holding at the
				time of the analysis. Those procedures, practices, and processes shall include
				the following, as appropriate to the type of facility or food:
											(A)Sanitation procedures and practices.
											(B)Supervisor, manager, and employee hygiene
				training.
											(C)Process controls.
											(D)An allergen control program to minimize
				potential allergic reactions in humans from ingestion of, or contact with,
				human and animal food.
											(E)Good manufacturing practices.
											(F)Verification procedures, practices, and
				processes for suppliers and incoming ingredients, which may include onsite
				auditing of suppliers and testing of incoming ingredients.
											(G)Other procedures, practices, and processes
				established by the Secretary under subsection (c)(2).
											(3)Hazard that is reasonably likely to
				occurA food safety hazard
				that is reasonably likely to occur is one for which a prudent person who, as
				applicable, manufactures, processes, packs, transports, or holds food, would
				establish controls because experience, illness data, scientific reports, or
				other information provides a basis to conclude that there is a reasonable
				possibility that the hazard will occur in the type of food being manufactured,
				processed, packed, transported, or held in the absence of those
				controls.
										418A.Food safety plan
									(a)In generalBefore a facility (as defined in section
				418(i)) introduces or delivers for introduction into interstate commerce any
				shipment of food, the owner, operator, or agent of the facility shall develop
				and implement a written food safety plan (in this section referred to as a
				food safety plan).
									(b)ContentsThe food safety plan shall include each of
				the following elements:
										(1)The hazard analysis and any reanalysis
				conducted under section 418.
										(2)A description of the preventive controls
				being implemented under subsection 418(c), including those to address hazards
				identified by the Secretary under subsection 418(b)(2).
										(3)A description of the procedures for
				monitoring preventive controls.
										(4)A description of the procedures for taking
				corrective actions.
										(5)A description of verification activities
				for the preventive controls, including validation that the system of controls,
				if implemented, will prevent, eliminate, or reduce to an acceptable level the
				identified hazards, review of monitoring and corrective action records, and
				procedures for determining whether the system of controls as implemented is
				effectively preventing, eliminating, or reducing to an acceptable level the
				occurrence of identified hazards, including the use of environmental and
				product testing programs.
										(6)A description of the facility’s
				recordkeeping procedures.
										(7)A description of the facility’s procedures
				for the recall of articles of food, whether voluntarily or when required under
				section 422.
										(8)A description of the facility’s procedures
				for tracing the distribution history of articles of food, whether voluntarily
				or when required under section 414.
										(9)A description of the facility’s procedures
				to ensure a safe and secure supply chain for the ingredients or components used
				in making the food manufactured, processed, packed, transported, or held by
				such facility.
										(10)A description of the facility’s procedures
				to implement the science-based performance standards issued under section
				419.
										.
						(3)Guidance or regulations
							(A)In generalThe Secretary of Health and Human Services
			 (referred to in this subsection as the Secretary) shall issue
			 guidance or promulgate regulations to establish science-based standards for
			 conducting a hazard analysis, documenting hazards, identifying and implementing
			 preventive controls, and documenting the implementation of the preventive
			 controls, including verification and corrective actions under sections 418 and
			 418A of the Federal Food, Drug, and Cosmetic Act (as added by paragraph
			 (2)).
							(B)International standardsIn issuing guidance or regulations under
			 subparagraph (A), the Secretary shall review international hazard analysis and
			 preventive control standards that are in existence on the date of the enactment
			 of this Act and relevant to such guidelines or regulations to ensure that the
			 programs under sections 418 and 418A of the Federal Food, Drug, and Cosmetic
			 Act (as added by paragraph (2) are consistent, to the extent the Secretary
			 determines practicable and appropriate, with such standards.
							(C)Authority with respect to certain
			 facilitiesThe Secretary may,
			 by regulation, exempt or modify the requirements for compliance under this
			 section and the amendments made by this section with respect to facilities that
			 are solely engaged in—
								(i)the production of food for animals other
			 than man or the storage of packaged foods that are not exposed to the
			 environment; or
								(ii)the storage of raw agricultural commodities
			 for further distribution or processing.
								(D)Small businessesThe Secretary—
								(i)shall consider the impact of any guidance
			 or regulations under this section on small businesses; and
								(ii)shall issue guidance to assist small
			 businesses in complying with the requirements of this section and the
			 amendments made by this section.
								(4)No effect on existing HACCP
			 authoritiesNothing in this
			 section or the amendments made by this section limits the authority of the
			 Secretary under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.) or the Public Health Service Act (42 U.S.C. 201 et seq.), as in effect on
			 the day before the date of the enactment of this Act, to revise, issue, or
			 enforce product- and category-specific regulations, such as the Seafood Hazard
			 Analysis Critical Controls Points Program, the Juice Hazard Analysis Critical
			 Control Program, and the Thermally Processed Low-Acid Foods Packaged in
			 Hermetically Sealed Containers standards.
						(5)ConsiderationWhen implementing sections 418 and 418A of
			 the Federal Food, Drug, and Cosmetic Act, as added by paragraph (2), the
			 Secretary may take into account differences between food intended for human
			 consumption and food intended for consumption by animals other than man.
						(6)Effective date
							(A)General ruleThe amendments made by subsection (a) and
			 this subsection shall take effect 18 months after the date of the enactment of
			 this Act.
							(B)ExceptionsNotwithstanding subparagraph (A)—
								(i)the amendments made by subsection (a) and
			 this subsection shall apply to a small business (as defined by the Secretary)
			 after the date that is 2 years after the date of the enactment of this Act;
			 and
								(ii)the amendments made by subsection (a) and
			 this subsection shall apply to a very small business (as defined by the
			 Secretary) after the date that is 3 years after the date of the enactment of
			 this Act.
								(b)Finished product test results from category
			 1 facilities
						(1)AdulterationSection 402 (21 U.S.C. 342), as amended by
			 subsection (a), is amended by adding at the end the following:
							
								(k)If it is manufactured or processed in a
				facility that is in violation of section
				418B.
								.
						(2)RequirementsChapter IV (21 U.S.C. 341 et seq.), as
			 amended, is further amended by adding at the end the following:
							
								418B.Finished product test results from category
				1 facilities
									(a)AuthorityBeginning on the date specified in
				subsection (c), the Secretary shall require, after public notice and an
				opportunity for comment, the submission to the Secretary of finished product
				test results by the owner, operator, or agent of each category 1 facility
				subject to good manufacturing practices regulations documenting the presence of
				contaminants in food in the possession or control of such facility posing a
				risk of severe adverse health consequences or death.
									(b)ConsiderationsThe Secretary shall require submissions
				under subsection (a)—
										(1)as the Secretary determines feasible and
				appropriate; and
										(2)taking into consideration available data
				and information on the potential risks posed by the facility.
										(c)Beginning
				dateThe date specified in
				this subsection is the sooner of—
										(1)the date of completion of the pilot
				projects and feasibility study under subsections (d) and (e); and
										(2)the date that is 2 years after the date of
				the enactment of this section.
										(d)Pilot
				projectsThe Secretary shall
				conduct 2 or more pilot projects to evaluate the feasibility of collecting
				positive finished product testing results from category 1 facilities, including
				the value and feasibility of reporting corrective actions taken when positive
				finished product test results are reported to the Secretary.
									(e)Feasibility studyThe Secretary shall assess the feasibility
				and benefits of the reporting by facilities subject to good manufacturing
				practices regulations of appropriate finished product testing results from
				category 1 facilities to the Secretary, including the extent to which the
				collection of such finished product testing results will help the Secretary
				assess the risk presented by a facility or product category.
									(f)LimitationsNothing in this section shall be
				construed—
										(1)to require the Secretary to mandate testing
				or submission of test results that the Secretary determines would not provide
				useful information in assessing the potential risk presented by a facility or
				product category; or
										(2)to limit the Secretary’s authority under
				any other provisions of law to require any person to provide access, or to
				submit information or test results, to the Secretary, including the ability of
				the Secretary to require field or other testing and to obtain test results in
				the course of an investigation of a potential food-borne illness or
				contamination incident.
										(g)DefinitionIn this section, the term category 1
				facility means a category 1 facility within the meaning of section
				704(h).
									.
						(c)Food defense
						(1)AdulterationSection 402(j), as added by subsection (a),
			 is amended by striking and 418A and inserting , 418A, or
			 418C.
						(2)RequirementsChapter IV (21 U.S.C. 341 et seq.), as
			 amended, is further amended by adding at the end the following:
							
								418C.Food defense
									(a)In generalBefore a facility (as defined in section
				418(i)) introduces or delivers for introduction into interstate commerce any
				shipment of food, the owner, operator, or agent of the facility shall develop
				and implement a written food defense plan (in this section referred to as a
				food defense plan).
									(b)ContentsThe food defense plan shall include each of
				the following elements:
										(1)A food defense assessment to identify
				conditions and practices that may permit a hazard that may be intentionally
				introduced, including by an act of terrorism. This assessment shall evaluate
				processing security, cybersecurity, material security (including ingredients,
				finished product, and packaging), personnel security, storage security,
				shipping and receiving security, and utility security.
										(2)A description of the preventive measures
				being implemented as a result of such assessment to minimize the risk of
				intentional contamination.
										(3)A description of the procedures to check
				for and identify any circumstances in which the preventive measures are not
				fully implemented or were ineffective.
										(4)A description of the procedures for taking
				corrective actions to ensure that when preventive measures have not been
				properly implemented or have been ineffective, appropriate action is
				taken—
											(A)to reduce the likelihood of recurrence of
				the failure; and
											(B)to assess the consequences of the
				failure.
											(5)A description of evaluation activities for
				the preventive measures, including a review of records provided for under
				paragraph (6) and procedures to periodically test the effectiveness of the
				plan.
										(6)A description of the facility’s
				record-keeping procedures, including records documenting implementation of the
				procedures under paragraphs (3), (4), and (5).
										(c)HazardFor purposes of this section, the term
				hazard that may be intentionally introduced, including by an act of
				terrorism means a hazard for which a prudent person who, as applicable,
				manufactures, processes, packs, transports, or holds food, would establish
				preventive measures because the hazard has been identified by a food defense
				assessment by application of—
										(1)a targeting assessment tool recommended by
				the Secretary by guidance; or
										(2)a comparable targeting assessment
				tool.
										(d)Food defense hazards identified by the
				Secretary
										(1)EstablishmentThe Secretary may establish by regulation
				or guidance preventive measures for specific product types to prevent
				intentional contamination throughout the supply chain. The owner, operator, or
				agent of a facility shall implement any preventive measures identified by the
				Secretary under this paragraph.
										(2)Alternative measuresSuch regulation or guidance shall allow the
				owner, operator, or agent of a facility to implement an alternative preventive
				measure to one established by the Secretary, provided that, in response to a
				request by the Secretary, the owner, operator, or agent can present to the
				Secretary data or other information sufficient to demonstrate that the
				alternative measure effectively addresses the hazard.
										(e)Requirement to reassess and revise
										(1)RequirementThe owner, operator, or agent of a facility
				shall—
											(A)review the food defense assessment under
				subsection (b)(1) for the facility and, as necessary, revise the food defense
				assessment under subsection (b)(1) for the facility—
												(i)not less than every 2 years;
												(ii)if there is a change in the process or
				product that could affect the food defense assessment; and
												(iii)if the Secretary determines that it is
				appropriate to protect public health; and
												(B)whenever there is a change in the food
				defense assessment, revise the preventive measures under subsection (b)(2) for
				the facility as necessary to ensure that for all hazards identified, the risk
				is minimized, or document the basis for the conclusion that no such revision is
				needed.
											(2)NondelegationAny revisions ordered by the Secretary
				under this subsection shall be ordered by the Secretary or an official
				designated by the Secretary. An official may not be so designated unless the
				official is the director of the district under this Act in which the facility
				involved is located, or is an official senior to such director.
										(f)RecordkeepingThe owner, operator, or agent of a facility
				shall maintain, for not less than 2 years, records documenting the activities
				described in subsections (b) and (e).
									(g)Access to plan
										(1)On inspectionAn officer or employee of the Secretary
				shall have access to the food defense plan of a facility under section 414(a)
				only if the Secretary, through an official who is the director of the district
				under this Act in which the facility is located or an official who is senior to
				such a director, provides notice under section 414(a)(1)(C).
										(2)NondisclosureA food defense plan, and any information
				derived from such a plan, shall be exempt from disclosure under section 552 of
				title 5, United States
				Code.
										.
						(3)ProhibitionSection 301(j) (21 U.S.C. 331(j)) is
			 amended by inserting after entitled to protection the following:
			 or a food defense plan, or any information derived from such a plan,
			 under section 418C.
						103.Performance standards
					(a)Adulterated foodSection 402 (21 U.S.C. 342), as amended by
			 section 102, is amended by adding at the end the following:
						
							(l)If it has been manufactured, processed,
				packed, transported, or held under conditions that do not meet the standards
				issued under section
				419.
							.
					(b)RequirementsChapter IV (21 U.S.C. 341 et seq.), as
			 amended by section 102(b), is further amended by adding at the end the
			 following:
						
							419.Performance standards
								(a)Performance StandardsThe Secretary shall, not less frequently
				than every 2 years, review and evaluate epidemiological data and other
				appropriate sources of information, including research under section 123 of the
				Food Safety Enhancement Act of
				2009, to identify the most significant food-borne contaminants
				and the most significant resulting hazards. The Secretary shall issue, as soon
				as practicable, through guidance or by regulation, science-based performance
				standards (which may include action levels) applicable to foods or food
				classes, as appropriate, to minimize to an acceptable level, prevent, or
				eliminate the occurrence of such hazards. Such standards shall be applicable to
				foods and food classes. Notwithstanding the timelines set forth in this
				paragraph, the Secretary shall as appropriate establish such science-based
				performance standards for identified contaminants as necessary to protect the
				public health.
								(b)List of contaminantsFollowing each review under subsection (a),
				the Secretary shall publish in the Federal Register a list of food-borne
				contaminants that have the greatest adverse impact on public health. In
				determining whether a particular food-borne contaminant should be added to such
				list, the Secretary shall consider the number and severity of illnesses and the
				number of deaths associated with the foods associated with such
				contaminants.
								(c)Sampling programIn conjunction with the establishment of a
				performance standard under this section, the Secretary may make recommendations
				to industry for conducting product sampling.
								(d)Revocation by SecretaryAll performance standards of the Food and
				Drug Administration applicable to foods or food classes in effect on the date
				of the enactment of this section, or issued under this section, shall remain in
				effect until revised or revoked by the
				Secretary.
								.
					(c)Report to CongressThe Secretary of Health and Human Services
			 shall submit to the Congress by March 30th of the year following each review
			 under section 419 of the Federal Food, Drug, and Cosmetic Act, as added by
			 subsection (b), a report on the results of such review and the Secretary’s
			 plans to address the significant food-borne hazards identified, or the basis
			 for not addressing any significant food-borne hazards identified, including any
			 resource limitations or limitations in data that preclude further action at
			 that time.
					104.Safety standards for produce and certain
			 other raw agricultural commodities
					(a)Adulterated foodSection 402 (21 U.S.C. 342), as amended by
			 sections 102 and 103(a), is amended by adding at the end the following:
						
							(m)If it has been grown, harvested, processed,
				packed, sorted, transported, or held under conditions that do not meet the
				standards established under section
				419A.
							.
					(b)StandardsChapter IV (21 U.S.C. 341 et seq.), as
			 amended by sections 102(b) and 103(b), is amended by adding at the end the
			 following:
						
							419A.Safety standards for produce and certain
				other raw agricultural commodities
								(a)StandardsThe Secretary, in coordination with the
				Secretary of Agriculture, shall establish by regulation scientific and
				risk-based food safety standards for the growing, harvesting, processing,
				packing, sorting, transporting, and holding of those types of raw agricultural
				commodities—
									(1)that are a fruit, vegetable, nut, or
				fungus; and
									(2)for which the Secretary has determined that
				such standards are reasonably necessary to minimize the risk of serious adverse
				health consequences or death to humans or animals.
									(b)ContentsThe regulations under subsection
				(a)—
									(1)may set forth such procedures, processes,
				and practices as the Secretary determines to be reasonably necessary—
										(A)to prevent the introduction of known or
				reasonably foreseeable biological, chemical, and physical hazards, including
				hazards that occur naturally, may be unintentionally introduced, or may be
				intentionally introduced, including by acts of terrorism, into raw agricultural
				commodities that are a fruit, vegetable, nut, or fungus; and
										(B)to provide reasonable assurances that such
				commodity is not adulterated under section 402;
										(2)may include, with respect to growing,
				harvesting, processing, packing, sorting, transporting, and storage operations,
				standards for safety as the Secretary determines to be reasonably
				necessary;
									(3)may include standards addressing manure
				use, water quality, employee hygiene, sanitation and animal control, and
				temperature controls, as the Secretary determines to be reasonably
				necessary;
									(4)may include standards for such other
				elements as the Secretary determines necessary to carry out subsection
				(a);
									(5)shall provide a reasonable period of time
				for compliance, taking into account the needs of small businesses for
				additional time to comply;
									(6)may provide for coordination of education
				and enforcement activities;
									(7)shall take into consideration, consistent
				with ensuring enforceable public health protection, the impact on small-scale
				and diversified farms, and on wildlife habitat, conservation practices,
				watershed-protection efforts, and organic production methods;
									(8)may provide for coordination of education
				and training with other government agencies, universities, private entities,
				and others with experience working directly with farmers; and
									(9)may provide for recognition through
				guidance of other existing publicly available procedures, processes, and
				practices that the Secretary determines to be equivalent to those established
				under paragraph (1).
									(c)Education and complianceThe Secretary shall coordinate with the
				Secretary of Agriculture to provide for effective implementation of education
				and compliance activities. The Secretary may contract and coordinate with the
				agency or department designated by the Governor of each State to perform
				activities to ensure compliance with this
				section.
								.
					(c)Timing
						(1)Proposed ruleNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall issue a
			 proposed rule to carry out section 419A of the Federal Food, Drug, and Cosmetic
			 Act, as added by subsection (b).
						(2)Final ruleNot later than 3 years after such date, the
			 Secretary of Health and Human Services shall issue a final rule under such
			 section.
						(d)No effect on existing HACCP
			 authoritiesNothing in this
			 section or the amendments made by this section limits the authority of the
			 Secretary under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et
			 seq.) or the Public Health Service Act (42 U.S.C. 201 et seq.), as in effect on
			 the day before the date of the enactment of this Act, to revise, issue, or
			 enforce product- and category-specific regulations, such as the Seafood Hazard
			 Analysis Critical Controls Points Program, the Juice Hazard Analysis Critical
			 Control Program, and the Thermally Processed Low-Acid Foods Packaged in
			 Hermetically Sealed Containers standards.
					(e)Update existing guidanceNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall update
			 the guidance document entitled Guidance For Industry: Guide To Minimize
			 Microbial Food Safety Hazards For Fresh Fruits And Vegetables (issued
			 on October 26, 1998) in accordance with this section and the amendments made by
			 this section.
					105.Risk-based inspection schedule
					(a)In generalSection 704 (21 U.S.C. 374) is amended by
			 adding at the end the following:
						
							(h)(1)Each facility registered under section 415
				shall be inspected—
									(A)(i)by one or more officers duly designated
				under section 702 or other statutory authority by the Secretary;
										(ii)for domestic facilities, by a Federal,
				State, or local official recognized by the Secretary under paragraph (2);
				or
										(iii)for foreign facilities, by an agency or a
				representative of a country that is recognized by the Secretary under paragraph
				(2); and
										(B)at a frequency determined pursuant to a
				risk-based schedule.
									(2)For purposes of paragraph (1)(A), the
				Secretary—
									(A)may recognize Federal, State, and local
				officials and agencies and representatives of foreign countries as meeting
				standards established by the Secretary for conducting inspections under this
				Act; and
									(B)may limit such recognition to inspections
				of specific commodities or food types.
									(3)The risk-based schedule under paragraph
				(1)(B) shall be implemented beginning not later than 18 months after the date
				of the enactment of this subsection.
								(4)Such risk-based schedule shall provide for
				a frequency of inspections commensurate with the risk presented by the facility
				and shall be based on the following categories and inspection
				frequencies:
									(A)Category 1A category 1 food facility is a high-risk
				facility that manufactures or processes food. The Secretary shall randomly
				inspect a category 1 food facility at least every 6 to 12 months.
									(B)Category 2A category 2 food facility is a low-risk
				facility that manufactures or processes food or a facility that packs or labels
				food. The Secretary shall randomly inspect a category 2 facility at least every
				18 months to 3 years.
									(C)Category 3A category 3 food facility is a facility
				that holds food. The Secretary shall randomly inspect a category 3 facility at
				least every 5 years.
									(5)The Secretary—
									(A)may, by guidance, modify the types of food
				facilities within a category under paragraph (4);
									(B)may alter the inspection frequencies
				specified in paragraph (4) based on the need to respond to food-borne illness
				outbreaks and food recalls; and
									(C)may inspect a facility more frequently than
				the inspection frequency provided by paragraph (4);
									(D)beginning 6 months after submitting the
				report required by section 105(b)(2) of the Food Safety Enhancement Act of 2009,
				may—
										(i)publish in the Federal Register adjustments
				to the inspection frequencies specified in subparagraphs (B) and (C) of
				paragraph (4) for category 2 and category 3 food facilities, which adjustments
				shall be in accordance with the Secretary’s recommendations in such report;
				and
										(ii)after such publication, implement the
				adjustments; and
										(E)except as provided in subparagraphs (B) and
				(C), may not alter the inspection frequency specified in paragraph (4)(A) for
				category 1 food facilities.
									(6)In determining the appropriate frequency of
				inspection, the Secretary shall consider—
									(A)the type of food manufactured, processed,
				packed, or held at the facility;
									(B)the compliance history of the
				facility;
									(C)whether the facility importing or offering
				for import into the United States food is certified by a qualified certifying
				entity in accordance with section 801(q); and
									(D)such other factors as the Secretary
				determines by guidance to be relevant to assessing the risk presented by the
				facility.
									(7)Before establishing or modifying the
				categorization under paragraph (4) of any food facility or type of food
				facility, the Secretary shall publish a notice of the proposed categorization
				in the Federal Register and provide a period of not less than 60 days for
				public comment on the proposed
				categorization.
								.
					(b)Reports on risk-based inspections of food
			 facilities
						(1)Annual reportNot later than December 31 of each year,
			 the Secretary of Health and Human Services shall submit a report to the
			 Committee on Energy and Commerce of the House of Representatives and the
			 Committee on Health, Education, Labor, and Pensions of the Senate
			 describing—
							(A)the number of foreign and domestic
			 facilities, by risk category, inspected under the risk-based inspection
			 schedule established under section 704(h) of the Federal Food, Drug, and
			 Cosmetic Act, as added by subsection (a), in the preceding fiscal year;
			 and
							(B)the costs of implementing the risk-based
			 inspection schedule for the preceding 12 months.
							(2)Third-year reportNot later than 3 years after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 submit a report to the Committee on Energy and Commerce of the House of
			 Representatives and the Committee on Health, Education, Labor, and Pensions of
			 the Senate describing recommendations on the risk-based inspection schedule
			 under section 704(h) of the Federal Food, Drug, and Cosmetic Act, as added by
			 subsection (a), including recommendations for adjustments to the timing of the
			 schedule and other ways to improve the risk-based allocation of resources by
			 the Food and Drug Administration. In making such recommendations, the Secretary
			 shall consider—
							(A)the nature of the food products being
			 processed, stored, or transported;
							(B)the manner in which food products are
			 processed, stored, or transported;
							(C)the inherent likelihood that the products
			 will contribute to the risk of food-borne illness;
							(D)the best available evidence concerning
			 reported illnesses associated with the foods processed, stored, held, or
			 transported in the category of facilities; and
							(E)the overall record of compliance with food
			 safety law among facilities in the category, including compliance with
			 applicable performance standards and the frequency of recalls.
							106.Access to records
					(a)Records
			 accessSubsection (a) of
			 section 414 (21 U.S.C. 350c) is amended to read as follows:
						
							(a)Records access
								(1)Records access during an
				inspection
									(A)In generalExcept as provided in paragraph (3), each
				person who manufactures, processes, packs, transports, distributes, receives,
				or holds an article of food in the United States or for import into the United
				States shall, at the request of an officer or employee duly designated by the
				Secretary, permit such officer or employee, upon presentation of appropriate
				credentials, at reasonable times and within reasonable limits and in a
				reasonable manner, to have access to and copy all records relating to such
				article bearing on whether the food may be adulterated, misbranded, or
				otherwise in violation of this Act, including all records collected or
				developed to comply with section 418 or 418A.
									(B)Scope of recordsThe requirement under subparagraph (A)
				applies to all records relating to the manufacture, processing, packing,
				transporting, distribution, receipt, holding, or importation of such article
				maintained by or on behalf of such person in any format (including paper and
				electronic formats) and at any location.
									(C)Immediate availability with
				noticeRecords not required
				to be made available immediately on commencement of an inspection under
				subparagraph (A) shall nonetheless be made available immediately on
				commencement of such an inspection if, by a reasonable time before such
				inspection, the Secretary by letter to the person identifies the records to be
				made available during such inspection. Nothing in this subparagraph shall be
				construed as permitting a person to refuse to produce records required under
				and in accordance with subparagraph (A) due to failure of the Secretary to
				provide notice under this paragraph.
									(2)Additional authorities to access records
				remotely; submission of records to the Secretary
									(A)Remote access in emergenciesIf the Secretary has a reasonable belief
				that an article of food presents a threat of serious adverse health
				consequences or death to humans or animals, the Secretary may require each
				person who manufactures, processes, packs, transports, distributes, receives,
				holds, or imports such article of food, or any article of food that the
				Secretary determines may be affected in a similar manner, to submit to the
				Secretary all records reasonably related to such article of food as soon as is
				reasonably practicable, after receiving written notice (including by notice
				served personally and outside normal business hours to an agent identified
				under subparagraph (E) or (F) of section 415(a)(2)) of such requirement.
									(B)Remote access to records related to food
				safety plansWith respect to
				a facility subject to section 418 and 418A, the Secretary may require the
				owner, operator, or agent of such facility to submit to the Secretary, as soon
				as reasonably practicable after receiving written notice of such requirement,
				the food safety plan, supporting information relied on by the facility to
				select the preventive controls to include in its food safety plan, and
				documentation of corrective actions, if any, taken under section 418(e) within
				the preceding 2 years
									(C)Electronic submissionIf the records required to be submitted to
				the Secretary under subparagraph (A) or (B) are available in electronic format,
				such records shall be submitted electronically unless the Secretary specifies
				otherwise in the notice under such subparagraph.
									(3)Limited records access on farms
									(A)ApplicationParagraphs (1) and (2) do not apply with
				respect to farms, except as provided in this paragraph.
									(B)In generalA person who is the owner, operator, or
				agent of a farm (as defined in section 415) shall, at the request of an officer
				or employee duly designated by the Secretary, permit such officer or employee,
				at reasonable times and within reasonable limits and in a reasonable manner, to
				have access to and copy all records relating to an article of food produced,
				manufactured, processed, packed, or held on such farm as specified in
				paragraphs (1) and (2) if—
										(i)such article of food is a fruit, vegetable,
				nut, or fungus that is the subject of a standard issued under section 419A;
				or
										(ii)such article of food is the subject of an
				active investigation by the Secretary of a food borne illness outbreak and is
				not a grain or similarly handled commodity as defined in subsection
				(c)(4)(C)(ii).
										(C)Records access on farms prior to
				rulemaking
										(i)In generalAs soon as practicable after the enactment
				of this paragraph, the Secretary shall, in coordination with the Secretary of
				Agriculture, identify 1 or more fruits, vegetables, nuts, or fungi for which
				the Secretary shall have access to records on farms. Such identification shall
				be made by guidance, following notice and public comment.
										(ii)Identification of raw agricultural
				commoditiesThe Secretary, in
				coordination with the Secretary of Agriculture, shall make the identification
				in clause (i), based on any past food borne illness outbreak attributed to the
				fruit, vegetable, nut, or fungus—
											(I)in the United States and the risk that a
				similar outbreak could occur again in the United States; or
											(II)in a foreign country and the risk that a
				similar outbreak could occur in the United States.
											(iii)Duration of authorityThe authority to have access to records for
				a fruit, vegetable, nut, or fungus under this subparagraph shall begin on the
				date on which the Secretary identifies such fruit, vegetable, nut, or fungus
				under clause (i) and shall terminate on the effective date of a final rule
				issued by the Secretary under section 419A.
										(iv)Scope of records accessIn the guidance under clause (i), and for
				the period specified in clause (iii), the Secretary, in coordination with the
				Secretary of Agriculture, shall determine the scope of the records to which the
				Secretary shall have access under this subparagraph.
										(D)Rule of ConstructionThis paragraph shall not be construed as
				limiting access to any records authorized under—
										(i)this Act or the Public Health Service Act,
				as in effect on the day before the date of the enactment of this paragraph;
				or
										(ii)regulations issued under such Acts on any
				date before the date of the enactment of this
				paragraph.
										.
					(b)Regulations concerning
			 recordkeeping
						(1)AmendmentSubsection (b) of section 414 (21 U.S.C.
			 350c) is amended to read as follows:
							
								(b)Regulations concerning
				recordkeepingThe Secretary,
				in consultation and coordination, as appropriate, with other Federal
				departments and agencies with responsibilities for regulating food safety,
				shall by regulation establish requirements regarding the establishment and
				maintenance, for not longer than 3 years, of records by persons who
				manufacture, process, pack, transport, distribute, receive, or hold food in the
				United States or for import into the United States. The Secretary shall take
				into account the size of a business in promulgating regulations under this
				subsection. The Secretary shall consult with the Secretary of Agriculture in
				promulgating regulations with respect to farms under this subsection and shall
				take into account the nature of and impact on farms in promulgating such
				regulations. The only distribution records which may be required of restaurants
				under this subsection are those showing the restaurant’s suppliers and
				subsequent distribution other than to
				consumers.
								.
						(2)ApplicationThe Secretary of Health and Human Services
			 shall promulgate revised regulations to implement section 414(b) of the Federal
			 Food, Drug, and Cosmetic Act, as amended by this subsection. Section 414(b) of
			 the Federal Food, Drug, and Cosmetic Act and regulations thereunder, as in
			 effect on the day before the date of the enactment of this Act, shall apply to
			 acts and omissions occurring before the effective date of such revised
			 regulations.
						(c)Conforming amendmentsSection 704(a)(1) (21 U.S.C. 374(a)(1)) is
			 amended—
						(1)in the second sentence—
							(A)by striking (excluding farms or
			 restaurants) and inserting (excluding farms, except as provided
			 in section 414(a)(3));
							(B)by inserting receives,
			 before holds;
							(C)by striking described in section
			 414 and inserting described in or required under section
			 414; and
							(D)by striking when the Secretary has a
			 reasonable belief that an article of food is adulterated and presents a threat
			 of serious adverse health consequences or death to humans or animals
			 and inserting bearing on whether such food is adulterated, misbranded,
			 or otherwise in violation of this Act, including all records collected or
			 developed to comply with section 418 or 418A; and
							(2)in the fourth sentence—
							(A)by striking the preceding
			 sentence and inserting either of the preceding two
			 sentences; and
							(B)by inserting recipes for
			 food, before financial data,.
							107.Traceability of food
					(a)Prohibited
			 actSection 301(e) (21 U.S.C.
			 331(e)) is amended by inserting , the violation of any requirement of
			 the food tracing system under section 414(c); before or the
			 refusal to permit access to or verification or copying of any such required
			 record.
					(b)ImportsSection 801(a) (21 U.S.C. 381(a)) is
			 amended by inserting or (4) the requirements of section 414 have not
			 been complied with regarding such article, before then such
			 article shall be refused admission.
					(c)Product tracing for foodSection 414 (21 U.S.C. 350c), as amended by
			 section 106, is amended—
						(1)by redesignating subsections (c) and (d) as
			 subsections (d) and (e), respectively; and
						(2)by inserting after subsection (b) the
			 following:
							
								(c)Tracing system for food
									(1)In generalThe Secretary shall by regulation establish
				a tracing system for food that is located in the United States or is for import
				into the United States.
									(2)Information gathering
										(A)Tracing TechnologiesBefore issuing a proposed regulation under
				this subsection, the Secretary shall—
											(i)identify technologies and methodologies for
				tracing the distribution history of a food that are, or may be, used by members
				of different sectors of the food industry, including technologies and
				methodologies to enable each person who produces, manufactures, processes,
				pack, transports, or holds a food to—
												(I)maintain the full pedigree of the origin
				and previous distribution history of the food;
												(II)link that history with the subsequent
				distribution of the food;
												(III)establish and maintain a system for tracing
				the food that is interoperable with the systems established and maintained by
				other such persons; and
												(IV)use a unique identifier for each facility
				owned or operated by such person for such purpose, as specified under section
				1011; and
												(ii)to the extent practicable, assess—
												(I)the costs and benefits associated with the
				adoption and use of such technologies;
												(II)the feasibility of such technologies for
				different sectors of the food industry; and
												(III)whether such technologies are compatible
				with the requirements of this subsection.
												(B)Public MeetingsBefore issuing a proposed regulation under
				this subsection, the Secretary shall conduct not less than 2 public meetings in
				diverse geographical areas of the United States to provide persons in different
				regions an opportunity to provide input and information to the
				Secretary.
										(C)Pilot
				ProjectsBefore issuing a
				proposed regulation under this subsection, the Secretary shall conduct 1 or
				more pilot projects in coordination with 1 or more sectors of the food industry
				to explore and evaluate tracing systems for food. The Secretary shall
				coordinate with the Secretary of Agriculture in conducting pilot projects with
				respect to farms under this subsection.
										(3)Regulation
										(A)In generalTaking into account information obtained
				through information gathering under paragraph (2), the Secretary shall issue
				regulations establishing a tracing system that enables the Secretary to
				identify each person who grows, produces, manufactures, processes, packs,
				transports, holds, or sells such food in as short a timeframe as practicable
				but no longer than 2 business days.
										(B)Scope of regulationThe Secretary may include in the
				regulations establishing a tracing system—
											(i)the establishment and maintenance of lot
				numbers;
											(ii)a standardized format for pedigree
				information; and
											(iii)the use of a common nomenclature for
				food.
											(C)Coordination regarding farm
				impactIn issuing regulations
				under this paragraph that will impact farms, the Secretary—
											(i)shall coordinate with the Secretary of
				Agriculture; and
											(ii)take into account the nature of the impact
				of the regulations on farms.
											(4)Exemptions and limitations
										(A)Direct sales by farmsFood is exempt from the requirements of
				this subsection if such food is—
											(i)produced on a farm; and
											(ii)sold by the owner, operator, or agent in
				charge of such farm directly to a consumer or to a restaurant or grocery
				store.
											(B)Fishing vesselsFood is exempt from the requirements of
				this subsection if such food is produced through the use of a fishing vessel as
				defined in section 3(18) of the Magnuson-Stevens Fishery Conservation and
				Management Act until such time as the food is sold by the owner, operator, or
				agent in charge of such fishing vessel.
										(C)Grains and similarly handled
				commodities
											(i)Limitation on extent of
				tracingIn addition to the
				exemption under subparagraph (A), any tracing system established under this
				subsection with regard to any grain or similarly handled commodity shall be
				limited to enabling the Secretary to identify persons who received, processed,
				packed, transported, distributed, held, or sold the grain or similarly handled
				commodity from the initial warehouse operator that held the grain or similarly
				handled commodity for any period of time to the ultimate consumer.
											(ii)DefinitionsIn this subparagraph:
												(I)The term grain or similarly handled
				commodity means wheat, corn, grain sorghum, barley, oats, rice, wild
				rice, rye, soybeans, legumes, sugar cane, sugar beets, sunflower seed,
				rapeseed, canola, safflower, flaxseed, mustard seed, crambe, sesame seed,
				camelina, cottonseed, cocoa beans, grass hay, and honey. The term may include
				any other commodity as determined by the Secretary in coordination with the
				Secretary of Agriculture.
												(II)The term warehouse operator
				has the meaning given that term in section 2 of the United States Warehouse Act
				(7 U.S.C. 241), except that the term also includes any person or entity that
				handles or stores agricultural products for other persons or entities or, in
				the case of a cooperative, handles or stores agricultural products for its
				members, as determined by the Secretary in coordination with the Secretary of
				Agriculture.
												(D)Exemption of other foodsThe Secretary may by notice in the Federal
				Register exempt a food or a type of facility, farm, or restaurant from, or
				modify the requirements with respect to, the requirements of this subsection if
				the Secretary determines that a tracing system for such food or type of
				facility, farm, or restaurant is not necessary to protect the public
				health.
										(E)Recordkeeping regarding previous sources
				and subsequent recipientsFor
				a food or person covered by a limitation or exemption under subparagraph (B),
				(C), or (D), the Secretary shall require each person who produces, receives,
				manufactures, processes, packs, transports, distributes, or holds such food to
				maintain records to identify the immediate previous sources of such food and
				its ingredients and the immediate subsequent recipients of such food.
										(F)Recordkeeping by restaurants and grocery
				storesFor a food covered by
				an exemption under subparagraph (A), restaurants and grocery stores shall keep
				records documenting the farm that was the source of the food.
										(G)Recordkeeping by farmsFor a food covered by an exemption under
				subparagraph (A), farms shall keep records, in electronic or non-electronic
				format, for at least 6 months documenting the restaurant or grocery store to
				which the food was
				sold.
										.
						108.Reinspection and food recall fees
			 applicable to facilities
					(a)In generalPart 6 of subchapter C of chapter VII (21
			 U.S.C. 371 et seq.), as added by section 101(c), is amended by adding at the
			 end the following:
						
							743A.Reinspection and food recall fees
				applicable to facilities
								(a)In generalThe Secretary shall assess and collect fees
				from each entity in a fiscal year—
									(1)that—
										(A)during such fiscal year commits a violation
				of any requirement of this Act relating to food, including any such requirement
				relating to good manufacturing practices; and
										(B)because of such violation, undergoes
				additional inspection by the Food and Drug Administration; or
										(2)during such fiscal year is subject to a
				food recall.
									(b)Amount
				of feesThe Secretary shall
				set the amount of the fees under this section to fully cover the costs
				of—
									(1)in the case of fees collected under
				subsection (a)(1), conducting the additional inspections referred to in such
				subsection; and
									(2)in the case of fees collected under
				subsection (a)(2), conducting food recall activities, including technical
				assistance, follow-up effectiveness checks, and public notifications, during
				the fiscal year involved.
									(c)Crediting and availability of fees
									(1)In generalFees authorized under subsection (a) shall
				be collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation.
									(2)Collections and appropriations
				ActsThe fees authorized by
				this section—
										(A)shall be retained in each fiscal year in an
				amount not to exceed the amount specified in appropriation Acts, or otherwise
				made available for obligation, for such fiscal year; and
										(B)shall only be collected and available to
				defray the costs referred to in subsection (b).
										(3)Authorization of
				appropriationsFor each of
				fiscal years 2010 through 2014, there are authorized to be appropriated for
				fees under this section such sums as may be necessary.
									(d)WaiverThe Secretary shall waive and, if
				applicable, refund the amount of any fee collected under this section from an
				entity as a result of a food recall that the Secretary determines was
				inappropriately
				ordered.
								.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to additional inspections and food recall activities
			 occurring after the date of the enactment of this Act.
					109.Certification and accreditation
					(a)Misbranding
						(1)In generalSection 403 (21 U.S.C. 343), as amended by
			 section 101(a), is amended by adding at the end the following:
							
								(aa)If it is part of a shipment offered for
				import into the United States and such shipment is in violation of section
				801(q) (requiring a certification of compliance for certain food
				shipments).
								.
						(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply to shipments offered for import on or after the date
			 that is 3 years after the date of the enactment of this Act.
						(b)Certification of compliance for
			 importsChapter VIII (21
			 U.S.C. 381 et seq.) is amended—
						(1)in section 801(a), as amended by section
			 107(b), by inserting after the third sentence the following: If such
			 article is food being imported or offered for import into the United States and
			 is not in compliance with the requirement of subsection (q) (relating to
			 certifications of compliance with this Act), then such article shall be refused
			 admission.;
						(2)in the second sentence of section 801(b),
			 by striking the fourth sentence and inserting the fifth
			 sentence; and
						(3)by adding at the end of section 801 the
			 following:
							
								(q)Certifications Concerning Imported
				Articles
									(1)In general
										(A)RequirementThe Secretary may require, as an additional
				condition of granting admission to an article of food being imported or offered
				for import into the United States, that a qualified certifying entity provide a
				certification that the article complies with requirements of this Act as
				specified by the Secretary if—
											(i)for food imported from a particular
				country, territory, or region, the Secretary finds, based on scientific,
				risk-based evidence, that the government controls in such country, territory,
				or region are inadequate to ensure that the article is safe and that
				certification would assist the Secretary in determining whether to refuse to
				admit such article under subsection (a);
											(ii)for a type of food for which there is
				scientific evidence that there is a particular risk associated with the food
				that presents a threat of serious adverse health consequences or death, the
				Secretary finds that certification would assist the Secretary in determining
				whether to refuse to admit such article under subsection (a); or
											(iii)for an article imported from a particular
				country or territory, there is an agreement between the Secretary and the
				government of such country or territory providing for such
				certification.
											(B)Form of certificationA certification under subparagraph (A) may
				take the form of a statement that the article or the facility or farm that
				manufactured, processed, packed, held, grew, harvested, sorted, or transported
				the article, as the case may be, complies with requirements of this Act as
				specified by the Secretary, or any other form as the Secretary may specify,
				including a listing of certified facilities or other entities. The Secretary
				may require that the certification include additional information regarding
				compliance.
										(C)Adequate government controls
											(i)ProcessBefore requiring a certification under
				clause (ii) of subparagraph (A) with respect to a food, the Secretary shall
				establish a process by which a country or territory may demonstrate that its
				government controls are adequate to ensure that such food exported from its
				territory to the United States is safe.
											(ii)DemonstrationThe Secretary shall not require a
				certification under clause (ii) of subparagraph (A) for a food exported from a
				country or territory, if that country or territory has demonstrated, pursuant
				to the process established by the Secretary under clause (i), that its
				government controls are adequate to ensure that such food exported from its
				territory to the United States is safe.
											(D)Notice of cancellation or suspension of
				certificationAs a condition
				on acceptance of certifications from a qualified certifying entity, the
				Secretary shall require the qualified certifying entity to notify the Secretary
				whenever the qualified certifying entity cancels or suspends the certification
				of any facility or other entity included in a listing under subparagraph
				(B).
										(E)Consistency with international
				obligationsThe Secretary
				shall apply this paragraph consistently with United States obligations under
				international agreements.
										(2)Qualified certifying entityFor purposes of this subsection, the term
				qualified certifying entity means—
										(A)an agency or a representative of the
				government of the country from which the article originated, as designated by
				such government or the Secretary; or
										(B)an individual or entity determined by the
				Secretary or an accredited body recognized by the Secretary to be qualified to
				provide a certification under paragraph (1).
										(3)No conflicts of interest
										(A)In generalThe Secretary shall issue regulations to
				ensure that any qualified certifying entity and its auditors are free from
				conflicts of interest. In issuing these regulations, the Secretary may rely on
				or incorporate international certification standards.
										(B)RegulationsSuch regulations shall require that—
											(i)the qualified certifying entity shall have
				a committee or management structure for safeguarding impartiality;
											(ii)conflict of interest policies for a
				qualified certifying entity and auditors acting for the qualified certifying
				entity shall be written;
											(iii)the qualified certifying entity shall not
				be owned, operated, or controlled by a producer, manufacturer, processor,
				packer, holder, supplier, or vendor of any article of the type it
				certifies;
											(iv)the qualified certifying entity shall not
				have any ownership or financial interest in any product, producer,
				manufacturer, processor, packer, holder, supplier or vendor of the type it
				certifies;
											(v)no auditor acting for the qualified
				certifying entity (or spouse or minor children) shall have any significant
				ownership or other financial interest regarding any product of the type it
				certifies;
											(vi)the qualified certifying entity
				shall—
												(I)obtain and maintain annual declarations
				from all personnel who may be directly involved in the performance of audits as
				to whether they do or do not have direct financial interests in any producer,
				manufacturer, processor, packer, holder, supplier, or vendor of foods, and a
				list of any such companies in which they do have financial interests or by
				which they were employed in the past year; and
												(II)when an auditor is assigned to audit a
				facility, require that individual to affirm that he or she has no financial
				interest in the company that owns or operates that facility and was not
				employed by that facility in the previous year;
												(vii)neither the qualified certifying entity nor
				any of its auditors acting for the qualified certifying entity shall
				participate in the production, manufacture, processing, packing, holding,
				promotion, or sale of any product of the type it certifies;
											(viii)neither the qualified certifying entity nor
				any of its auditors shall provide consultative services to any facility
				certified by the qualified certifying entity, or the owner, operator, or agent
				in charge of such a facility, unless the qualified certifying entity has
				procedures in place, approved by the Secretary, to ensure separation of
				functions between auditors providing consultative services and auditors
				providing certification services under this subsection;
											(ix)no auditors acting for the qualified
				certifying entity shall participate in an audit of a facility they were
				employed by within the last 12 months;
											(x)fees charged or accepted shall not be
				contingent or based upon the report made by the qualified certifying entity or
				any personnel involved in the audit process;
											(xi)neither the qualified certifying entity nor
				any of its auditors shall accept anything of value from anyone in connection
				with the facility being audited other than the audit fee;
											(xii)the qualified certifying entity shall not
				be owned, operated, or controlled by a trade association whose member companies
				operate facilities that it certifies;
											(xiii)the qualified certifying entity and its
				auditors shall be free from any other conflicts of interest that threaten
				impartiality;
											(xiv)the qualified certifying entity and its
				auditors shall sign a statement attesting to compliance with the conflict of
				interests requirements under this paragraph; and
											(xv)the qualified certifying entity shall
				ensure that any subcontractors that might be used (such as laboratories and
				sampling services) provide similar assurances, except that it shall not be a
				violation of this subsection to the extent such subcontractors perform
				additional nutritional testing services unrelated to the testing under this
				subsection.
											(C)DefinitionsIn this paragraph:
											(i)The term anything of value
				includes gifts, gratuities, reimbursement of non-audit-related expenses,
				entertainment, loans, or any other form of compensation in cash or in
				kind.
											(ii)The term direct financial
				interest does not include any ownership of mutual funds that have a
				financial interest in a company.
											(4)Renewal and refusal of
				certificationsThe Secretary
				shall—
										(A)require that, to the extent applicable, any
				certification provided by a qualified certifying entity be renewed by such
				entity at such times as the Secretary determines appropriate; and
										(B)refuse to accept any certification if the
				Secretary determines that such certification is no longer valid or
				reliable.
										(5)On-site
				auditsIn evaluating whether
				an accreditation body meets, or continues to meet, the standards for
				recognition under this subsection, or whether to accept certifications from a
				qualified certifying entity, the Secretary may—
										(A)observe on-site audits of qualified
				certifying entities by such accreditation body; or
										(B)for any facility that is certified by a
				qualified certifying entity, upon request of an officer or employee designated
				by the Secretary and upon presentation of appropriate credentials, at
				reasonable times and within reasonable limits and in a reasonable manner,
				conduct an on-site audit of the facility, which shall include access to, and
				copying and verification of, any related records.
										(6)Electronic submissionThe Secretary shall provide, in
				coordination with the Commissioner responsible for Customs and Border
				Protection, for the electronic submission of certifications under this
				subsection.
									(7)No limit on authorityThis subsection shall not be construed to
				limit the authority of the Secretary to conduct random inspections of imported
				articles or facilities of importers, issue import alerts for detention without
				physical examination, require submission to the Secretary of documentation or
				other information about an article imported or offered for import, or to take
				such other steps as the Secretary deems appropriate to determine the
				admissibility of imported
				articles.
									.
						110.Testing by accredited laboratories
					(a)Prohibited
			 actSection 301 (21 U.S.C.
			 331) is amended by adding at the end the following:
						
							(uu)The violation of any requirement of section
				714 (relating to testing by accredited
				laboratories).
							.
					(b)Laboratory accreditationSubchapter A of chapter VII (21 U.S.C. 371
			 et seq.) is amended by adding at the end the following:
						
							714.Testing by accredited laboratories
								(a)In general
									(1)RequirementWhenever analytical testing of an article
				of food is conducted as part of testimony for the purposes of section 801(a),
				or for such other purposes as the Secretary deems appropriate through
				regulation or guidance, such testing shall be conducted by a laboratory
				that—
										(A)is accredited, for the analytical method
				used, by a laboratory accreditation body that has been recognized by the
				Secretary; and
										(B)samples such article with adequate controls
				for ensuring the integrity of the samples analyzed.
										(2)Independence of laboratory
										(A)Certain testsTests required for purposes of section
				801(a) or in response to a finding of noncompliance by the Secretary shall be
				conducted by a laboratory independent of the person on whose behalf such
				testing is conducted and analyzed.
										(B)Certain productsThe Secretary may require that testing for
				certain products under paragraph (1) be conducted by a laboratory independent
				of the person on whose behalf such testing is conducted.
										(b)Recognition of laboratory accreditation
				bodiesThe Secretary shall
				establish and implement a program for the recognition, based on standards the
				Secretary deems appropriate, of laboratory accreditation bodies that accredit
				laboratories to perform analytical testing for the purposes of this section.
				The Secretary shall issue regulations or guidance to implement this
				program.
								(c)Onsite auditsIn evaluating whether an accreditation body
				meets, or continues to meet, the standards for recognition under subsection
				(b), the Secretary may—
									(1)observe onsite audits of laboratories by
				such accreditation bodies; or
									(2)for any laboratory that is accredited by
				such accreditation body under this section, upon request of an officer or
				employee designated by the Secretary and upon presentation of appropriate
				credentials, at reasonable times and within reasonable limits and in a
				reasonable manner, conduct an onsite audit of the laboratory, which shall
				include access to, and copying and verification of, any related records.
									(d)Publication of list of recognized
				accreditation bodiesThe
				Secretary shall publish and maintain on the public Web site of the Food and
				Drug Administration a list of accreditation bodies recognized by the Secretary
				under subsection (b).
								(e)Notification of accreditation of
				laboratoryAn accreditation
				body that has been recognized pursuant to this section shall promptly notify
				the Secretary whenever it accredits a laboratory for the purposes of this
				section and whenever it withdraws or suspends such accreditation.
								(f)Advance
				noticeWhenever analytical
				testing is conducted pursuant to subsection (a), the person on whose behalf the
				testing is conducted shall notify the Secretary before any sample of the
				article is collected. Such notice shall contain information the Secretary
				determines is appropriate to identify the article, the location of the article,
				and each laboratory that will analyze the sample on the person’s behalf.
								(g)Contents of laboratory
				packagesWhenever analytical
				testing is conducted pursuant to subsection (a), the laboratory conducting such
				testing shall submit, directly to the Secretary—
									(1)the results of all analyses conducted by
				the laboratory on each sample of such article; and
									(2)all information the Secretary deems
				appropriate to—
										(A)determine whether the laboratory is
				accredited by a recognized laboratory accreditation body;
										(B)identify the article tested;
										(C)evaluate the analytical results; and
										(D)determine whether the requirements of this
				section have been met.
										(h)Exigent circumstancesThe Secretary may waive the requirement of
				subsection (a)(1)(A) (relating to analytical methods) on a laboratory or method
				basis due to exigent or other circumstances.
								(i)Federal laboratory testingIf Customs and Border Protection laboratory
				testing concludes that an article of food is adulterated or misbranded, the
				Secretary shall consider and utilize as appropriate the testing results issued
				by the Customs and Border Protection laboratories in making a decision about
				the admissibility of the product.
								(j)No limit on authorityNothing in this section shall be construed
				to limit—
									(1)the ability of the Secretary to review and
				act upon information from the analytical testing of food (including under this
				section), including determining the sufficiency of such information and
				testing; or
									(2)the authority of the Secretary to conduct,
				require, or consider the results of analytical testing pursuant to any other
				provision of
				law.
									.
					111.Notification, nondistribution, and recall
			 of adulterated or misbranded food
					(a)Prohibited actsSection 301 (21 U.S.C. 331), as amended by
			 section 110, is amended by adding at the end the following:
						
							(vv)(1)The failure to notify the Secretary in
				violation of section 420(a).
								(2)The failure to comply with any order issued
				under section
				420.
								.
					(b)Notification, nondistribution, and recall
			 of adulterated or misbranded foodChapter IV (21 U.S.C. 341 et seq.), as
			 amended by sections 102, 103, and 104, is amended by adding at the end the
			 following:
						
							420.Notification, nondistribution, and recall
				of adulterated or misbranded food
								(a)Notification, nondistribution, and recall
				of adulterated or misbranded food
									(1)In generalA responsible party as that term is defined
				in section 417(a)(1) or a person required to register under section 801(s) that
				has reason to believe that an article of food when introduced into or while in
				interstate commerce, or while held for sale (regardless of whether the first
				sale) after shipment in interstate commerce, is adulterated or misbranded in a
				manner that presents a reasonable probability that the use or consumption of,
				or exposure to, the article (or an ingredient or component used in any such
				article) will cause a threat of serious adverse health consequences or death to
				humans or animals shall, as soon as practicable, notify the Secretary of the
				identity and location of the article.
									(2)Manner of notificationNotification under paragraph (1) shall be
				made in such manner and by such means as the Secretary may require by
				regulation or guidance.
									(b)Voluntary recallThe Secretary may request that any person
				who distributes an article of food that the Secretary has reason to believe is
				adulterated, misbranded, or otherwise in violation of this Act
				voluntarily—
									(1)recall such article; and
									(2)provide for notice, including to
				individuals as appropriate, to persons who may be affected by the
				recall.
									(c)Order to cease distributionIf the Secretary has reason to believe that
				the use or consumption of, or exposure to, an article of food may cause serious
				adverse health consequences or death to humans or animals, the Secretary shall
				have the authority to issue an order requiring any person who distributes such
				article to immediately cease distribution of such article.
								(d)Action following orderAny person who is subject to an order under
				subsection (c) shall immediately cease distribution of such article and provide
				notification as required by such order, and may appeal within 24 hours of
				issuance such order to the Secretary. Such appeal may include a request for an
				informal hearing and a description of any efforts to recall such article
				undertaken voluntarily by the person, including after a request under
				subsection (b). Except as provided in subsection (f), an informal hearing shall
				be held as soon as practicable, but not later than 5 calendar days, or less as
				determined by the Secretary, after such an appeal is filed, unless the parties
				jointly agree to an extension. After affording an opportunity for an informal
				hearing, the Secretary shall determine whether the order should be amended to
				require a recall of such article. If, after providing an opportunity for such a
				hearing, the Secretary determines that inadequate grounds exist to support the
				actions required by the order, the Secretary shall vacate the order.
								(e)Order to recall
									(1)AmendmentExcept as provided under subsection (f), if
				after providing an opportunity for an informal hearing under subsection (d),
				the Secretary determines that the order should be amended to include a recall
				of the article with respect to which the order was issued, the Secretary shall
				amend the order to require a recall.
									(2)ContentsAn amended order under paragraph (1)
				shall—
										(A)specify a timetable in which the recall
				will occur;
										(B)require periodic reports to the Secretary
				describing the progress of the recall; and
										(C)provide for notice, including to
				individuals as appropriate, to persons who may be affected by the
				recall.
										In providing for such notice, the
				Secretary may allow for the assistance of health professionals, State or local
				officials, or other individuals designated by the Secretary.(3)NondelegationAn amended order under this subsection
				shall be ordered by the Secretary or an official designated by the Secretary.
				An official may not be so designated unless the official is the director of the
				district under this Act in which the article involved is located, or is an
				official senior to such director.
									(f)Emergency recall order
									(1)In generalIf the Secretary has credible evidence or
				information that an article of food subject to an order under subsection (c)
				presents an imminent threat of serious adverse health consequences or death to
				humans or animals, the Secretary may issue an order requiring any person who
				distributes such article—
										(A)to immediately recall such article;
				and
										(B)to provide for notice, including to
				individuals as appropriate, to persons who may be affected by the
				recall.
										(2)Action following orderAny person who is subject to an emergency
				recall order under this subsection shall immediately recall such article and
				provide notification as required by such order, and may appeal within 24 hours
				after issuance such order to the Secretary. An informal hearing shall be held
				within as soon as practicable but not later than 5 calendar days, or less as
				determined by the Secretary, after such an appeal is filed, unless the parties
				jointly agree to an extension. After affording an opportunity for an informal
				hearing, the Secretary shall determine whether the order should be amended
				pursuant to subsection (e)(1). If, after providing an opportunity for such a
				hearing, the Secretary determines that inadequate grounds exist to support the
				actions required by the order, the Secretary shall vacate the order.
									(3)NondelegationAn order under this subsection shall be
				issued by the Commissioner of Food and Drugs, the Principal Deputy
				Commissioner, or the Associate Commissioner for Regulatory Affairs of the Food
				and Drug Administration.
									(g)Notice to consumers and health
				officialsThe Secretary
				shall, as the Secretary determines to be necessary, provide notice of a recall
				order under this section to consumers to whom the article was, or may have
				been, distributed and to appropriate State and local health officials.
								(h)Savings
				clauseNothing contained in
				this section shall be construed as limiting—
									(1)the authority of the Secretary to issue an
				order to cease distribution of, or to recall, an article under any other
				provision of this Act or the Public Health Service Act; or
									(2)the ability of the Secretary to request any
				person to perform a voluntary activity related to any article subject to this
				Act or the Public Health Service
				Act.
									.
					(c)Articles subject to refusalThe third sentence of subsection (a) of
			 section 801 (21 U.S.C. 381), as amended by section 107(b), is amended by
			 inserting or (5) such article is subject to an order under section 420
			 to cease distribution of or recall the article, before then such
			 article shall be refused admission.
					(d)Effective
			 dateSections 301(vv)(1) and
			 420 of the Federal Food, Drug, and Cosmetic Act, as added by subsections (a)
			 and (b), shall apply with respect to articles of food as of such date, not
			 later than 1 year after the date of the enactment of this Act, as the Secretary
			 of Health and Human Services shall specify.
					112.Reportable food registry; exchange of
			 information
					(a)Reportable food registrySection 417 (21 U.S.C. 350f) is
			 amended—
						(1)in subsection (a)(1), by striking
			 means a person and all that follows through the end of paragraph
			 (1) and inserting the
			 following:
							
								means—(A)a person who submits the registration under
				section 415(a) for a food facility that is required to be registered under
				section 415(a), at which such food is manufactured, processed, packed, or
				held;
								(B)a person who owns, operates, is an agent
				of, or is otherwise responsible for such food on a farm (as such term is
				defined in section 1.227(b)(3) of title 21, Code of Federal Regulations, or
				successor regulations) at which such food is produced for sale or distribution
				in interstate commerce;
								(C)a person who owns, operates, or is an agent
				of a restaurant or other retail food establishment (as such terms are defined
				in section 1.227(b)(11) and (12), respectively, of title 21, Code of Federal
				Regulations, or successor regulations) at which such food is offered for sale;
				or
								(D)a person that is required to register
				pursuant to section 801(s) with respect to importation of such
				food.
								;
						(2)in subsection (b), by adding at the end the
			 following:
							
								(3)Reporting by farms, restaurants, and retail
				food establishmentsIn
				addition to the electronic portal described in paragraph (1), the Secretary
				shall make available alternative means of reporting under this section with
				respect to farms, restaurants, and other retail food establishments with
				limited ability for such
				reporting.
								;
						(3)in subsection (d)(1)—
							(A)in the matter preceding subparagraph (A),
			 by inserting following a timely review of any reasonably available data
			 and information, after reportable food,;
							(B)in subparagraph (A), by striking
			 and at the end;
							(C)by redesignating subparagraph (B) as
			 subparagraph (C); and
							(D)by inserting after subparagraph (A) the
			 following:
								
									(B)submit, with such report, through the
				electronic portal, documentation of results from any sampling and testing of
				such article, including—
										(i)analytical results from testing of such
				article conducted by or on behalf of the responsible party under section 418,
				418A, 419, 419A, or 714;
										(ii)analytical results from testing conducted
				by or on behalf of such responsible party of a component of such
				article;
										(iii)analytical results of environmental testing
				of any facility at which such article, or a component of such article, is
				manufactured, processed, packed, or held; and
										(iv)any other information the Secretary
				determines is necessary to evaluate the adulteration of such article, any
				component of such article, any other article of food manufactured, processed,
				packed or held in the same manner as, or at the same facility as, such article,
				or any other article containing a component from the same source as a component
				of such article; and
										; and
				
							(4)in subsection (e)—
							(A)in paragraph (1), by inserting if
			 the responsible party is required to register after
			 415(a)(3); and
							(B)by adding at the end the following:
								
									(12)Such additional information as the
				Secretary deems
				appropriate.
									.
							(b)Exchange of informationSection 708 (21 U.S.C. 379) is
			 amended—
						(1)by striking The Secretary
			 and inserting (a) The Secretary; and
						(2)by adding at the end the following:
							
								(b)(1)(A)The Secretary may provide to any Federal
				agency acting within the scope of its jurisdiction any information relating to
				food that is exempt from disclosure pursuant to subsection (a) of section 552
				of title 5, United States Code, by reason of subsection (b)(4) of such section,
				or that is referred to in section 301(j) or 415(a)(4).
										(B)Any such information provided to another
				Federal agency shall not be disclosed by such agency except in any action or
				proceeding under the laws of the United States to which the receiving agency or
				the United States is a party.
										(2)(A)In carrying out this Act, the Secretary may
				provide to a State or local government agency any information relating to food
				that is exempt from disclosure pursuant to section 552(a) of title 5, United
				States Code, by reason of subsection (b)(4) of such section, or that is
				referred to in section 301(j) or 415(a)(4).
										(B)Any such information provided to a State or
				local government agency shall not be disclosed by such agency.
										(3)In carrying out this Act, the Secretary may
				provide to any person any information relating to food that is exempt from
				disclosure pursuant to section 552(a) of title 5, United States Code, by reason
				of subsection (b)(4) of such section, if the Secretary determines that
				providing the information to the person is appropriate under the circumstances
				and the recipient provides adequate assurances to the Secretary that the
				recipient will preserve the confidentiality of the information.
									(4)In carrying out this Act, the Secretary may
				provide any information relating to food that is exempt from disclosure
				pursuant to section 552(a) of title 5, United States Code, by reason of
				subsection (b)(4) of such section, or that is referred to in section
				301(j)—
										(A)to any foreign government agency; or
										(B)any international organization established
				by law, treaty, or other governmental action and having responsibility—
											(i)to facilitate global or regional
				harmonization of standards and requirements in an area of responsibility of the
				Food and Drug Administration; or
											(ii)to promote and coordinate public health
				efforts,
											if the agency or organization
				provides adequate assurances to the Secretary that the agency or organization
				will preserve the confidentiality of the information.(c)Except where specifically prohibited by
				statute, the Secretary may disclose to the public any information relating to
				food that is exempt from disclosure pursuant to section 552(a) of title 5,
				United States Code, by reason of subsection (b)(4) of such section, if the
				Secretary determines that such disclosure is necessary to protect the public
				health.
								(d)Except as provided in subsection (e), the
				Secretary shall not be required to disclose under section 552 of title 5,
				United States Code, or any other provision of law any information relating to
				food obtained from a Federal, State, or local government agency, or from a
				foreign government agency, or from an international organization described in
				subsection (b)(4), if the agency or organization has requested that the
				information be kept confidential, or has precluded such disclosure under other
				use limitations, as a condition of providing the information.
								(e)Nothing in subsection (d) authorizes the
				Secretary to withhold information from the Congress or prevents the Secretary
				from complying with an order of a court of the United States.
								(f)This section shall not affect the authority
				of the Secretary to provide or disclose information under any other provision
				of
				law.
								.
						(c)Conforming amendmentSection 301(j) (21 U.S.C. 331(j)) is
			 amended by striking or to the courts when relevant in any judicial
			 proceeding under this Act, and inserting to the courts when
			 relevant in any judicial proceeding under this Act, or as specified in section
			 708,.
					113.Safe and secure food importation
			 programChapter VIII (21
			 U.S.C. 381 et seq.) is amended by adding at the end the following:
					
						805.Safe and secure food importation
				program
							(a)In generalThe Secretary may establish by regulation
				or guidance in coordination with the Commissioner responsible for Customs and
				Border Protection a program that facilitates the movement of food through the
				importation process under this Act if the importer of such food—
								(1)verifies that each facility involved in the
				production, manufacture, processing, packaging, and holding of the food is in
				compliance with the food safety and security guidelines developed under
				subsection (b) with respect to such food;
								(2)ensures that appropriate safety and
				security controls are in place throughout the supply chain for such food;
				and
								(3)provides supporting information to the
				Secretary.
								(b)Guidelines
								(1)DevelopmentFor purposes of the program established
				under subsection (a), the Secretary shall develop in consultation with the
				Commissioner responsible for Customs and Border Protection safety and security
				guidelines applicable to the importation of food taking into account, to the
				extent appropriate, other relevant Federal programs, such as the Customs-Trade
				Partnership Against Terrorism (C-TPAT) programs under section 211 of the
				Security and Accountability for Every Port Act of 2006.
								(2)FactorsSuch guidelines shall take into account the
				following factors:
									(A)The personnel of the person importing the
				food.
									(B)The physical and procedural safety and
				security of such person’s food supply chain.
									(C)The sufficiency of preventive controls for
				food and ingredients purchased by such person.
									(D)Vendor and supplier information.
									(E)Other programs for certification or
				verification by a qualified certifying entity used by the importer.
									(F)Such other factors as the Secretary
				determines
				necessary.
									.
				114.Infant formula
					(a)MisbrandingSection 403 (21 U.S.C. 343), as amended by
			 sections 101(a) and 109(a), is amended by adding at the end the
			 following:
						
							(bb)If it is a new infant formula and—
								(1)it is not the subject of a registration
				made pursuant to section 412(c)(1)(A);
								(2)it is not the subject of a submission made
				pursuant to section 412(c)(1)(B), or
								(3)at least 90 days have not passed since the
				making of such registration or of such submission to the
				Secretary.
								.
					(b)RequirementsSection 412 (21 U.S.C. 350a) is
			 amended—
						(1)in subsection (c)(1)(B), by striking
			 (c)(1) at the end and inserting (d)(1), subject to
			 subsection (d)(2)(B);
						(2)in subsection (d)(1)—
							(A)by striking and at the end
			 of subparagraph (C);
							(B)by striking the period at the end of
			 subparagraph (D) and inserting , and; and
							(C)by adding at the end the following:
								
									(E)information on any new ingredient in
				accordance with paragraph
				(2)(A).
									;
							(3)in subsection (d), by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
						(4)by inserting after paragraph (1) of
			 subsection (d) the following:
							
								(2)(A)The description of any new infant formula
				required under paragraph (1) shall include, for any new ingredient for use in
				the formula—
										(i)a citation to a prior approval by the
				Secretary of the new ingredient for use in infant formula under section
				409;
										(ii)a
				citation to or information showing a prior consideration of the new ingredient
				for use in infant formula under any program established by the Secretary for
				the review of ingredients used in food; or
										(iii)for a new ingredient that is not a food
				additive or a color additive, information equivalent to that provided under any
				program established by the Secretary for the review of ingredients used in
				food.
										(B)If the information submitted under
				subparagraph (A) is the information described in clause (iii) of such
				subparagraph, the 90 day period provided by subsection (c)(1)(B) shall not
				commence until the Secretary has completed review of the information submitted
				under such clause and has provided the submitter notice of the results of such
				review.
									.
						BIntervention
				121.Surveillance
					(a)Definition of Food-Borne Illness
			 OutbreakIn this section, the
			 term food-borne illness outbreak means the occurrence of 2 or
			 more cases of a similar illness resulting from the ingestion of a food.
					(b)Food-Borne Illness Surveillance
			 SystemsThe Secretary of
			 Health and Human Services (in this subtitle referred to as the
			 Secretary), acting through the Director of the Centers for
			 Disease Control and Prevention, shall enhance food-borne illness surveillance
			 systems to improve the collection, analysis, reporting, and usefulness of data
			 on food-borne illnesses by—
						(1)coordinating Federal, State, and local
			 food-borne illness surveillance systems, including complaint systems, and
			 increasing participation in national networks of public health and food
			 regulatory agencies and laboratories;
						(2)facilitating sharing of findings on a more
			 timely basis among governmental agencies, including the Food and Drug
			 Administration, the Department of Agriculture, and State and local agencies,
			 and with the public;
						(3)developing improved epidemiological tools
			 for obtaining quality exposure data, and microbiological methods for
			 classifying cases;
						(4)augmenting such systems to improve
			 attribution of a food-borne illness outbreak to a specific food;
						(5)expanding capacity of such systems,
			 including fingerprinting and other detection strategies for food-borne
			 infectious agents, in order to identify new or rarely documented causes of
			 food-borne illness;
						(6)allowing timely public access to
			 aggregated, de-identified surveillance data;
						(7)at least annually, publishing current
			 reports on findings from such systems;
						(8)establishing a flexible mechanism for
			 rapidly initiating scientific research by academic institutions;
						(9)integrating food-borne illness surveillance
			 systems and data with other biosurveillance and public health situational
			 awareness capabilities at the Federal, State, and local levels; and
						(10)other activities as determined appropriate
			 by the Secretary.
						(c)Improving Food Safety and Defense Capacity
			 at the State and Local Level
						(1)In generalThe Secretary shall develop and implement
			 strategies to leverage and enhance the food safety and defense capacities of
			 State and local agencies in order to achieve the following goals:
							(A)Improve food-borne illness outbreak
			 response and containment.
							(B)Accelerate food-borne illness surveillance
			 and outbreak investigation, including rapid shipment of clinical isolates from
			 clinical laboratories to appropriate State laboratories, and conducting more
			 standardized illness outbreak interviews.
							(C)Strengthen the capacity of State and local
			 agencies to carry out inspections and enforce safety standards.
							(D)Improve the effectiveness of Federal,
			 State, and local partnerships to coordinate food safety and defense resources
			 and reduce the incidence of food-borne illness.
							(E)Share information on a timely basis among
			 public health and food regulatory agencies, with the food industry, with health
			 care providers, and with the public.
							(2)ReviewIn developing the strategies required by
			 paragraph (1), the Secretary shall, not later than 1 year after the date of
			 enactment of this Act, complete a review of State and local capacities, and
			 needs for enhancement, which may include a survey with respect to—
							(A)staffing levels and expertise available to
			 perform food safety and defense functions;
							(B)laboratory capacity to support
			 surveillance, outbreak response, inspection, and enforcement activities;
							(C)information systems to support data
			 management and sharing of food safety and defense information among State and
			 local agencies and with counterparts at the Federal level; and
							(D)other State and local activities and needs
			 as determined appropriate by the Secretary.
							122.Public education and advisory
			 system
					(a)Public educationThe Secretary, in cooperation with private
			 and public organizations, including the appropriate State entities, shall
			 design and implement a national public education program on food safety. The
			 program shall provide—
						(1)information to the public so that
			 individuals can understand the potential impact and risk of food-borne illness,
			 take action to reduce their risk of food-borne illness and injury, and make
			 healthy dietary choices;
						(2)information to health professionals so that
			 they may improve diagnosis and treatment of food-related illness and advise
			 individuals whose health conditions place them in particular risk; and
						(3)such other information or advice to
			 consumers and other persons as the Secretary determines will promote the
			 purposes of this Act.
						(b)Health advisoriesThe Secretary shall work with the States
			 and other appropriate entities to—
						(1)develop and distribute regional and
			 national advisories concerning food safety;
						(2)develop standardized formats for written
			 and broadcast advisories; and
						(3)incorporate State and local advisories into
			 the national public education program required under subsection (a).
						123.ResearchThe Secretary shall conduct research to
			 assist in the implementation of this Act, including studies to—
					(1)improve sanitation and food safety
			 practices in the production, harvesting, and processing of food
			 products;
					(2)develop improved techniques for the
			 monitoring of food and inspection of food products;
					(3)develop efficient, rapid, and sensitive
			 methods for determining and detecting the presence of contaminants in food
			 products;
					(4)determine the sources of contamination of
			 food and food products, including critical points of risk for fresh produce and
			 other raw agricultural commodities;
					(5)develop consumption data with respect to
			 food products;
					(6)draw upon research and educational programs
			 that exist at the State and local level;
					(7)utilize the DNA matching system and other
			 processes to identify and control pathogens;
					(8)address common and emerging zoonotic
			 diseases;
					(9)develop methods to reduce or destroy
			 pathogens before, during, and after processing;
					(10)analyze the incidence of antibiotic
			 resistance as it pertains to the food supply and evaluate methods to reduce the
			 transfer of antibiotic resistance to humans; and
					(11)conduct other research that supports the
			 purposes of this Act.
					CResponse
				131.Procedures for seizureSection 304(b) (21 U.S.C. 334(b)) is amended
			 by inserting and except that, with respect to proceedings relating to
			 food, Rule G of the Supplemental Rules of Admiralty or Maritime Claims and
			 Asset Forfeiture Actions shall not apply in any such case, exigent
			 circumstances shall be deemed to exist for all seizures brought under this
			 section, and the summons and arrest warrant shall be issued by the clerk of the
			 court without court review in any such case after in any such
			 case shall be tried by jury.
				132.Administrative detention
					(a)AmendmentsSection 304(h) (21 U.S.C. 334(h)) is
			 amended—
						(1)in paragraph (1)(A), by striking
			 credible evidence or information indicating and inserting
			 reason to believe;
						(2)in paragraph (1)(A), by striking
			 presents a threat of serious adverse health consequences or death to
			 humans or animals and inserting is adulterated, misbranded, or
			 otherwise in violation of this Act;
						(3)in paragraph (2), by striking
			 30 and inserting 60;
						(4)in paragraph (3), by striking the third
			 sentence; and
						(5)in paragraph (4)(A) by striking the terms
			 five and five-day and inserting
			 fifteen and fifteen-day, respectively.
						(b)RegulationsThe Secretary shall issue regulations or
			 guidance to implement the amendments made by this section.
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect 180 days after the date of the enactment of this
			 Act.
					133.Authority to prohibit or restrict the
			 movement of food
					(a)Prohibited
			 ActSection 301 (21 U.S.C.
			 331), as amended by sections 110 and 111, is amended by adding at the end by
			 adding the following:
						
							(ww)The violation of a prohibition or
				restriction under section
				304(i).
							.
					(b)In GeneralSection 304 (21 U.S.C. 334) is amended by
			 adding at the end the following:
						
							(i)Authority to Prohibit or Restrict the
				Movement of Food within a State or Portion of a State
								(1)Authority to prohibit or restrict the
				movement of food
									(A)In general
										(i)After consultation with the Governor or
				other appropriate official of an affected State, if the Secretary determines
				that there is credible evidence that an article of food presents an imminent
				threat of serious adverse health consequences or death to humans or animals,
				the Secretary may prohibit or restrict the movement of an article of food
				within a State or portion of a State for which the Secretary has credible
				evidence that such food is located within, or originated from, such State or
				portion thereof.
										(ii)In carrying out clause (i), the Secretary
				may prohibit or restrict the movement within a State or portion of a State of
				any article of food or means of conveyance of such article of food, if the
				Secretary determines that the prohibition or restriction is a necessary
				protection from an imminent threat of serious adverse health consequences or
				death to humans or animals.
										(2)Notification proceduresSubject to paragraph (3), before any action
				is taken in a State under this subsection, the Secretary shall—
									(A)notify the Governor or other appropriate
				official of the State affected by the proposed action;
									(B)issue a public announcement of the proposed
				action; and
									(C)publish in the Federal Register—
										(i)the findings of the Secretary that support
				the proposed action;
										(ii)a statement of the reasons for the proposed
				action; and
										(iii)a description of the proposed action,
				including—
											(I)the area affected; and
											(II)an estimate of the anticipated duration of
				the action.
											(3)Notice after actionIf it is not practicable to publish in the
				Federal Register the information required under paragraph (2)(C) before taking
				action under paragraph (1), the Secretary shall publish the information as soon
				as practicable, but not later than 10 business days, after commencement of the
				action.
								(4)Application of least drastic
				actionNo action shall be
				taken under paragraph (1) unless, in the opinion of the Secretary, there is no
				less drastic action that is feasible and that would be adequate to prevent the
				imminent threat of serious adverse health consequences or death to humans or
				animals.
								(5)NondelegationAn action under paragraph (1) may only be
				ordered by the Secretary or an official designated by the Secretary. An
				official may not be so designated unless the official is the Commissioner of
				Food and Drugs or the Principal Deputy Commissioner.
								(6)DurationFourteen days after the initiation of an
				action under paragraph (1), and each 14 days thereafter, if the Secretary
				determines that it is necessary to continue the action, the Secretary
				shall—
									(A)notify the Governor or other appropriate
				official of the State affected of the continuation of the action;
									(B)issue a public announcement of the
				continuation of the action; and
									(C)publish in the Federal Register the
				findings of the Secretary that support the continuation of the action,
				including an estimate of the anticipated duration of the action.
									(7)RulemakingThe Secretary shall, consistent with
				national security interests and as appropriate for known hazards, establish by
				regulation standards for conducting actions under paragraph (1), including, as
				appropriate, sanitation standards and procedures to restore any affected
				equipment or means of conveyance to its status prior to an action under
				paragraph
				(1).
								.
					134.Criminal penaltiesSection 303(a) (21 U.S.C. 333) is
			 amended—
					(1)in paragraph (1), by striking
			 Any and inserting Except as provided in paragraph (2) or
			 (3), any; and
					(2)by adding at the end the following:
						
							(3)Notwithstanding paragraph (1), any person
				who knowingly violates paragraph (a), (b), (c), (k), or (v) of section 301 with
				respect to any food that is misbranded or adulterated shall be imprisoned for
				not more than 10 years or fined in accordance with title 18, United States
				Code, or
				both.
							.
					135.Civil penalties for violations relating to
			 food
					(a)In generalParagraph (2) of section 303(f) (21 U.S.C.
			 331 et seq.) is amended to read as follows:
						
							(2)(A)Any person who violates a provision of
				section 301 relating to food shall be subject to a civil penalty for each such
				violation of not more than—
									(i)$20,000 in the case of an individual, not
				to exceed $50,000 in a single proceeding; and
									(ii)$250,000 in the case of any other person,
				not to exceed $1,000,000 in a single proceeding.
									(B)Any person who knowingly violates a
				provision of section 301 relating to food shall be subject to a civil penalty
				for each such violation of not more than—
									(i)$50,000 in the case of an individual, not
				to exceed $100,000 in a single proceeding; and
									(ii)$500,000 in the case of any other person,
				not to exceed $7,500,000 in a single proceeding.
									(C)Each violation described in subparagraph
				(A) or (B) and each day during which the violation continues shall be
				considered to be a separate
				offense.
								.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to violations committed on or after the date of the
			 enactment of this Act.
					136.Improper import entry filings
					(a)Prohibited actsSection 301 (21 U.S.C. 331), as amended by
			 sections 110, 111, and 133, is amended by adding at the end the
			 following:
						
							(xx)The submission of information relating to
				food that is required by or under section 801 that is inaccurate or
				incomplete.
							(yy)The failure to submit information relating
				to food that is required by or under section
				801.
							.
					(b)Documentation for importsSection 801 (21 U.S.C. 381), as amended by
			 section 109, is amended by adding at the end the following:
						
							(r)Documentation
								(1)SubmissionThe Secretary may require by regulation or
				guidance the submission of documentation or other information for articles of
				food that are imported or offered for import into the United States. When
				developing any regulation or guidance in accordance with this paragraph, to the
				extent that the collection of documentation or other information involves
				Customs and Border Protection efforts or resources, the Secretary shall consult
				with Customs and Border Protection.
								(2)FormatA regulation or guidance under paragraph
				(1) may specify the format for submission of the documentation or other
				information.
								.
					IIMiscellaneous
			201.Food substances generally recognized as
			 safeSection 409 (21 U.S.C.
			 348) is amended by adding at the end the following:
				
					(k)Substances generally recognized as safe(1)Not later than 60 days after the date of
				receipt by the Secretary, after the date of the enactment of this subsection,
				of a determination that a substance is a GRAS food substance, the Secretary
				shall post notice of such determination and the supporting scientific
				justifications on the Food and Drug Administration’s public Web site.
						(2)Not later than 60 days after the date of
				receipt of a request under paragraph (1), the Secretary shall acknowledge
				receipt of such request by informing the requester in writing of the date on
				which the request was received.
						(3)In this subsection, the term GRAS
				food substance means a substance excluded from the definition of the
				term food additive in section 201(s) because such substance is
				generally recognized, among experts qualified by scientific training and
				experience to evaluate its safety, as having been adequately shown through
				scientific procedures (or, in the case of a substance used in food prior to
				January 1, 1958, through either scientific procedures or experience based on
				common use in food) to be safe under the conditions of its intended
				use.
						.
			202.Country of origin labeling
				(a)MisbrandingSection 403 (21 U.S.C. 343), as amended by
			 sections 101(a), 109(a), and 114(a), is amended by adding at the end the
			 following:
					
						(cc)In the case of a processed food, if the
				labeling of the food fails to identify the country in which the final
				processing of the food occurs.
						(dd)In the case of nonprocessed food, if the
				labeling of the food fails to identify the country of origin of the
				food.
						.
				(b)Regulations
					(1)PromulgationNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Health and Human Services shall
			 promulgate final regulations to carry out paragraphs (cc) and (dd) of section
			 403 of the Federal Food, Drug, and Cosmetic Act, as added by subsection
			 (a).
					(2)Relation to other
			 requirementsRegulations
			 promulgated under paragraph (1) shall provide that labeling meets the
			 requirements of paragraphs (cc) and (dd) of section 403 of the Federal Food,
			 Drug, and Cosmetic Act, as added by subsection (a), if—
						(A)in the case of a processed food, the label
			 of the food informs the consumer of the country where the final processing of
			 the food occurred in accordance with country of origin marking requirements of
			 the United States Customs and Border Protection; or
						(B)in the case of a nonprocessed food, the
			 label of the food informs the consumer of the country of origin of the food in
			 accordance with labeling requirements of the Department of Agriculture.
						(c)Effective
			 dateThe requirements of
			 paragraphs (cc) and (dd) of section 403 of the Federal Food, Drug, and Cosmetic
			 Act, as added by subsection (a), take effect on the date that is 2 years after
			 the date of the enactment of this Act.
				203.Exportation certificate
			 programSection 801(e)(4) (21
			 U.S.C. 381) is amended—
				(1)in the matter preceding clause (i) in
			 subparagraph (A)—
					(A)by inserting from the United
			 States after exports; and
					(B)by striking a drug, animal drug, or
			 device and inserting a food (including animal feed), drug,
			 animal drug, or device;
					(2)in subparagraph (A)(i)—
					(A)by striking in writing;
			 and
					(B)by striking exported drug, animal
			 drug, or device and inserting exported food, drug, animal drug,
			 or device;
					(3)in subparagraph (A)(ii)—
					(A)by striking in
			 writing;
					(B)by striking the drug, animal drug,
			 or device and inserting the food, drug, animal drug, or
			 device; and
					(C)by striking the drug or
			 device and inserting the food, drug, or device;
					(4)by redesignating subparagraph (B) as
			 subparagraph (C);
				(5)by inserting after subparagraph (A) the
			 following:
					
						(B)For purposes of this paragraph, a
				certification by the Secretary shall be made on such basis and in such form
				(such as a publicly available listing) as the Secretary determines
				appropriate.
						;
				and
				(6)by adding at the end the following:
					
						(D)Notwithstanding subparagraph (C), if the
				Secretary issues an export certification within the 20 days prescribed by
				subparagraph (A) with respect to the export of food, a fee for such
				certification shall not exceed such amount as the Secretary determines is
				reasonably related to the cost of issuing certificates under subparagraph (A)
				with respect to the export of food. The Secretary may adjust this fee annually
				to account for inflation and other cost adjustments. Fees collected for a
				fiscal year pursuant to this subparagraph shall be credited to the
				appropriation account for salaries and expenses of the Food and Drug
				Administration and shall be available in accordance with appropriations Acts
				until expended, without fiscal year limitation. Such fees shall be collected in
				each fiscal year in an amount equal to the amount specified in appropriations
				Acts for such fiscal year and shall only be collected and available for the
				costs of the Food and Drug Administration to cover the cost of issuing such
				certifications. Such sums as necessary may be transferred from such
				appropriation account for salaries and expenses of the Food and Drug
				Administration without fiscal year limitation to such appropriation account for
				salaries and expenses with fiscal year
				limitation.
						.
				204.Registration for commercial importers of
			 food; fee
				(a)Registration
					(1)ProhibitionsSection 301 (21 U.S.C. 331), as amended by
			 sections 110, 111, 133, and 136, is amended by adding at the end the
			 following:
						
							(zz)The failure to register in accordance with
				section
				801(s).
							.
					(2)MisbrandingSection 403 (21 U.S.C. 343) as amended by
			 sections 101(a), 109(a), 114(a), and 202, is amended by adding at the end the
			 following:
						
							(ee)If it is imported or offered for import by
				an importer not duly registered under section
				801(s).
							.
					(3)RegistrationSection 801, as amended by sections 109 and
			 136, is amended by adding at the end the following:
						
							(s)Registration of importers
								(1)RegistrationThe Secretary shall require an importer of
				food—
									(A)to be registered with the Secretary in a
				form and manner specified by the Secretary; and
									(B)consistent with section 1011, to submit
				appropriate unique facility identifiers as a condition of registration.
									(2)Good importer practicesThe maintenance of registration under this
				subsection is conditioned on compliance with good importer practices in
				accordance with the following:
									(A)The Secretary, in consultation with Customs
				and Border Protection, shall promulgate regulations to establish good importer
				practices that specify the measures an importer shall take to ensure imported
				food is in compliance with the requirements of this Act.
									(B)The measures under subparagraph (A) shall
				ensure that the importer of a food—
										(i)has adequate information about the food,
				its hazards, and the requirements of this Act applicable to such food;
										(ii)has adequate information or procedures in
				place to verify that both the food and each person that produced, manufactured,
				processed, packed, transported, or held the food, including components of the
				food, are in compliance with the requirements of this Act; and
										(iii)has adequate procedures in place to take
				corrective action, such as the ability to appropriately trace, withhold, and
				recall articles of food, if a food imported by the importer is not in
				compliance with the requirements of this Act.
										(C)In promulgating good importer practices
				regulations, the Secretary may, as appropriate—
										(i)incorporate certification of compliance
				under section 801(q) and participation in the safe and secure food importation
				program under section 805; and
										(ii)take into account differences among
				importers and the types of imports, including based on the level of risk posed
				by the imported food.
										(3)Suspension of registration
									(A)In generalRegistration under this subsection is
				subject to suspension upon a finding by the Secretary, after notice and an
				opportunity for an informal hearing, of—
										(i)a violation of this Act; or
										(ii)the knowing or repeated making of an
				inaccurate or incomplete statement or submission of information relating to the
				importation of food.
										(B)RequestThe importer whose registration is
				suspended may request that the Secretary vacate the suspension of registration
				when such importer has corrected the violation that is the basis for such
				suspension.
									(C)Vacating of suspensionIf the Secretary determines that adequate
				reasons do not exist to continue the suspension of a registration, the
				Secretary shall vacate such suspension.
									(4)Cancellation of registration
									(A)In generalNot earlier than 10 days after providing
				the notice under subparagraph (B), the Secretary may cancel a registration that
				the Secretary determines was not updated in accordance with this section or
				otherwise contains false, incomplete, or inaccurate information.
									(B)Notice of cancellationCancellation shall be preceded by notice to
				the importer of the intent to cancel the registration and the basis for such
				cancellation.
									(C)Timely update or correctionIf the registration for the importer is
				updated or corrected no later than 7 days after notice is provided under
				subparagraph (B), the Secretary shall not cancel such registration.
									(5)ExemptionsThe Secretary, by notice published in the
				Federal Register—
									(A)shall establish an exemption from the
				requirements of this subsection for importations for personal use; and
									(B)may establish other exemptions from the
				requirements of this
				subsection.
									.
					(4)RegulationsNot later than 36 months after the date of
			 the enactment of this Act, the Secretary of Health and Human Services in
			 consultation with the Commissioner responsible for Customs and Border
			 Protection shall promulgate the regulations required to carry out section
			 801(s) of the Federal Food, Drug, and Cosmetic Act, as added by paragraph (3).
			 In establishing the effective date of a regulation promulgated under section
			 801(s), the Secretary shall, in consultation with the Commissioner responsible
			 for Customs and Border Protection, as appropriate, provide a reasonable period
			 of time for importers of food to comply with good importer practices, taking
			 into account differences among importers and the types of imports, including
			 based on the level of risk posed by the imported food.
					(5)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date that is 24 months after the date
			 of enactment of this Act.
					(b)FeeSubchapter C of chapter VII (21 U.S.C. 379f
			 et seq.) as added and amended by sections 101 and 108, is amended by adding at
			 the end the following:
					
						7IMPORTERS OF FOOD
							744.Importers of food
								(a)ImportersThe Secretary shall assess and collect an
				annual fee for the registration of an importer of food under section
				801(s).
								(b)Amount of fee
									(1)Base amountsThe registration fee under subsection (a)
				shall be—
										(A)for fiscal year 2010, $500; and
										(B)for fiscal year 2011 and each subsequent
				fiscal year, the fee for fiscal year 2010 as adjusted under paragraph
				(2).
										(2)AdjustmentFor fiscal year 2011 and subsequent fiscal
				years, the fees established pursuant to paragraph (1) shall be adjusted by the
				Secretary by notice, published in the Federal Register, for a fiscal year to
				reflect the greater of—
										(A)the total percentage change that occurred
				in the Consumer Price Index for all urban consumers (all items; United States
				city average), for the 12-month period ending June 30 preceding the fiscal year
				for which fees are being established;
										(B)the total percentage change for the
				previous fiscal year in basic pay under the General Schedule in accordance with
				section 5332 of title 5, United States Code, as adjusted by any locality-based
				comparability payment pursuant to section 5304 of such title for Federal
				employees stationed in the District of Columbia; or
										(C)the average annual change in the cost, per
				full-time equivalent position of the Food and Drug Administration, of all
				personnel compensation and benefits paid with respect to such positions for the
				first 5 years of the preceding 6 fiscal years.
										(3)Compounded basisThe adjustment made each fiscal year
				pursuant this subsection shall be added on a compounded basis to the sum of all
				adjustments made each fiscal year after fiscal year 2010 under this
				subsection.
									(4)Waiver for importers required to pay
				registration feeIn the case
				of a person who is required to pay both a fee under section 743 for
				registration of one or more facilities under section 415 and a fee under this
				section for registration as an importer of food under section 801(s), the
				Secretary shall waive the fees applicable to such person under section 743 or
				the fee applicable to such person under this section.
									(c)Crediting and availability of fees
									(1)In generalFees authorized under subsection (a) shall
				be collected and available for obligation only to the extent and in the amount
				provided in advance in appropriations Acts. Such fees are authorized to remain
				available until expended. Such sums as may be necessary may be transferred from
				the Food and Drug Administration salaries and expenses appropriation account
				without fiscal year limitation to such appropriation account for salaries and
				expenses with such fiscal year limitation.
									(2)Collections and appropriations
				ActsThe fees authorized by
				this section—
										(A)shall be retained in each fiscal year in an
				amount not to exceed the amount specified in appropriation Acts, or otherwise
				made available for obligation, for such fiscal year; and
										(B)shall only be collected and available to
				cover the costs associated with registering importers under section 801(s) and
				with ensuring compliance with good importer practices respecting food.
										(3)Authorization of
				appropriationsFor each of
				fiscal years 2010 through 2014, there are authorized to be appropriated for
				fees under this section such sums as may be
				necessary.
									.
				(c)InspectionSection 704 (21 U.S.C. 374), as amended by
			 section 105, is amended by adding at the end the following:
					
						(i)ImportersEvery person engaged in the importing of
				any food shall, upon request of an officer or employee designated by the
				Secretary, permit such officer or employee at all reasonable times to inspect
				the facilities of such person and have access to, and to copy and verify, any
				related
				records.
						.
				205.Registration for customs brokers
				(a)Registration
					(1)ProhibitionsSection 301(zz) (21 U.S.C. 331), as added
			 by section 204, is amended by inserting or 801(t) after
			 801(s).
					(2)MisbrandingSection 403(ee) (21 U.S.C. 343), as added
			 by section 204, is amended—
						(A)by inserting or a customs
			 broker after by an importer; and
						(B)by inserting or 801(t) after
			 801(s).
						(3)RegistrationSection 801, as amended by sections 109,
			 136, and 204, is amended by adding at the end the following:
						
							(t)Registration of customs broker
								(1)RegistrationThe Secretary shall require a customs
				broker, with respect to the importation of food—
									(A)to be registered with the Secretary in a
				form and manner specified by the Secretary; and
									(B)consistent with section 1011, to submit
				appropriate unique facility identifiers as a condition of registration.
									(2)Cancellation of registration
									(A)In generalNot earlier than 10 days after providing
				the notice under subparagraph (B), the Secretary may cancel a registration that
				the Secretary determines was not updated in accordance with this section or
				otherwise contains false, incomplete, or inaccurate information.
									(B)Notice of cancellationCancellation shall be preceded by notice to
				the customs broker of the intent to cancel the registration and the basis for
				such cancellation.
									(C)Timely update or correctionIf the registration for the customs broker
				is updated or corrected no later than 7 days after notice is provided under
				subparagraph (B), the Secretary shall not cancel such registration.
									(3)NotificationThe Secretary shall notify the Commissioner
				responsible for Customs and Border Protection whenever the Secretary cancels a
				registration under this subsection.
								(4)ExemptionsIn consultation with the Commissioner
				responsible for Customs and Border Protection, the Secretary, by notice
				published in the Federal Register—
									(A)shall establish an exemption from the
				requirements of this subsection for importations for personal use; and
									(B)may establish other exemptions from the
				requirements of this subsection.
									(5)Civil penaltiesNotwithstanding any other provision in this
				Act, a customs broker who violates section 301 because of a violation of
				section 403(ee), or who violates section 301(xx), 301(yy), or 301(zz), shall
				not be subject to a civil penalty under section
				303(f)(2).
								.
					(4)RegulationsNot later than 24 months after the date of
			 the enactment of this Act, the Secretary of Health and Human Services, in
			 consultation with the Commissioner responsible for Customs and Border
			 Protection, shall promulgate the regulations required to carry out section
			 801(t) of the Federal Food, Drug, and Cosmetic Act, as added by paragraph
			 (2).
					(5)Effective
			 dateThe amendments made by
			 this subsection shall take effect on the date that is 24 months after the date
			 of enactment of this Act.
					(b)InspectionSection 704 (21 U.S.C. 374), as amended by
			 sections 105 and 204, is amended by adding at the end the following:
					
						(j)BrokersEvery customs broker required to be
				registered with the Secretary shall, upon request of an officer or employee
				designated by the Secretary, permit such officer or employee at all reasonable
				times to inspect the facilities of such person and have access to, and to copy
				and verify, any related
				records.
						.
				206.Unique identification number for food
			 facilities, importers, and custom brokersChapter X (21 U.S.C. 391 et seq) is amended
			 by adding at the end the following:
				
					1011.Unique facility identifier
						(a)Registration of facility or
				establishmentA person
				required to register a facility pursuant to section 415 shall submit, at the
				time of registration, a unique facility identifier for the facility or
				establishment.
						(b)Registration of importers and custom
				brokersA person required to
				register pursuant to section 801(s) or 801(t) shall submit, at the time of
				registration, a unique facility identifier for the principal place of business
				for which such person is required to register under section 801(s) or
				801(t).
						(c)GuidanceThe Secretary may, by guidance, and, with
				respect to importers and customs brokers, in consultation with the Commissioner
				responsible for Customs and Border Protection, specify the unique numerical
				identifier system to be used to meet the requirements of subsections (a) and
				(b) and the form, manner, and timing of a submission under such subsections.
				Development of such guidelines shall take into account the utilization of
				existing unique identification schemes and compatibility with customs automated
				systems, such as integration with the Automated Commercial Environment (ACE)
				and the International Trade Data System (ITDS), and any successor
				systems.
						(d) ImportationAn article of food imported or offered for
				import shall be refused admission unless the appropriate unique facility
				identifiers, as specified by the Secretary, are provided for such
				article.
						.
			207.Prohibition against delaying, limiting, or
			 refusing inspection
				(a)AdulterationSection 402 (21 U.S.C. 342), as amended by
			 section 102, 103(a), and 104(a), is amended by adding at the end the
			 following:
					
						(n)If it has been produced, manufactured,
				processed, packed, or held in any farm, factory, warehouse, or establishment
				and the owner, operator, or agent of such farm, factory, warehouse, or
				establishment, or any agent of a governmental authority in the foreign country
				within which such farm, factory, warehouse, or establishment is located, delays
				or limits an inspection, or refuses to permit entry or inspection, under
				section 414 or
				704.
						.
				(b)Foreign inspectionsSection 704(a)(1) (21 U.S.C. 374(a)(1)), as
			 amended by section 106(c), is amended—
					(1)in the first sentence, by inserting
			 , including any such food factory, warehouse, or establishment whether
			 foreign or domestic, after factory, warehouse, or
			 establishment; and
					(2)in the third sentence, by inserting
			 , including any food factory, warehouse, establishment, or consulting
			 laboratory whether foreign or domestic, after factory,
			 warehouse, establishment, or consulting laboratory.
					208.Dedicated foreign
			 inspectorateSection 704 (21
			 U.S.C. 374), as amended by sections 105, 204, and 205, is amended by adding at
			 the end the following:
				
					(k)Dedicated foreign
				inspectorateThe Secretary
				shall establish and maintain a corps of inspectors dedicated to inspections of
				foreign food facilities. This corps shall be staffed and funded by the
				Secretary at a level sufficient to enable it to assist the Secretary in
				achieving the frequency of inspections for food facilities as described in this
				Act.
					.
			209.Plan and review of continued operation of
			 field laboratories
				(a)Submission of planNot later than 90 days before the Secretary
			 terminates or consolidates any laboratory, district office, or the functions
			 (including the inspection and compliance functions) of any such laboratory or
			 district office, specified in subsection (b), the Secretary shall submit a
			 reorganization plan to the Comptroller General of the United States, the
			 Committee on Energy and Commerce of the House of Representatives, and the
			 Committee on Health, Education, Labor, and Pensions of the Senate.
				(b)Specified laboratories and
			 officesThe laboratories and
			 offices specified in this subsection are the following:
					(1)Any of the 13 field laboratories
			 responsible for analyzing food that were operated by the Office of Regulatory
			 Affairs of the Food and Drug Administration as of January 1, 2007.
					(2)Any of the 20 district offices of the Food
			 and Drug Administration with responsibility for food safety functioning as of
			 January 1, 2007.
					(c)Congressional reviewA reorganization plan described in
			 subsection (a) is deemed to be a major rule (as defined in section 804(2) of
			 title 5, United States Code) for purposes of chapter 8 of such title.
				210.False or misleading reporting to
			 FDA
				(a)In generalSection 301(q)(2) (21 U.S.C. 331(q)(2)) is
			 amended by inserting after device the following: ,
			 food,.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to submissions made on or after the date of the
			 enactment of this Act.
				211.Subpoena authority
				(a)Prohibited
			 ActSection 301(f) is amended
			 by inserting before the period or the failure or refusal to obey a
			 subpoena issued pursuant to section 311.
				(b)AmendmentChapter III (21 U.S.C. 331 et seq.) is
			 amended by adding at the end the following:
					
						311.Exercise of subpoena authority
							(a)In generalFor the purpose of—
								(1)any hearing, investigation, or other
				proceeding respecting a violation of a provision of this Act, the Public Health
				Service Act, or the Federal Anti-Tampering Act, relating to food; or
								(2)any hearing, investigation, or other
				proceeding to determine if a person is in violation of a specific provision of
				this Act, the Public Health Service Act, or the Federal Anti-Tampering Act,
				relating to food,
								the Commissioner may issue subpoenas
				requiring the attendance and testimony of witnesses and the production of
				records and other things.(b)Timing of complianceWhen the Commissioner deems that immediate
				compliance with a subpoena issued under this section is necessary to address a
				threat of serious adverse health consequences or death, the subpoena may
				require immediate production.
							(c)Service of subpoena
								(1)In generalSubpoenas of the Commissioner shall be
				served by a person authorized by the Commissioner by delivering a copy thereof
				to the person named therein or by certified mail addressed to such person at
				such person’s last known dwelling place or principal place of business.
								(2)Corporations and other
				entitiesService on a
				domestic or foreign corporation, partnership, unincorporated association, or
				other entity that is subject to suit under a common name may be made by
				delivering the subpoena to an officer, a managing or general agent, or any
				other agent authorized by appointment or by law to receive service of
				process.
								(3)Person outside U.S.
				jurisdictionService on any
				person not found within the territorial jurisdiction of any court of the United
				States may be made in any manner as the Federal Rules of Civil Procedure
				prescribe for service in a foreign nation.
								(4)Proof of serviceA verified return by the person so serving
				the subpoena setting forth the manner of service, or, in the case of service by
				certified mail, the return post office receipt therefor signed by the person so
				served, shall be proof of service.
								(d)Payment of witnessesWitnesses subpoenaed under subsection (a)
				shall be paid the same fees and mileage as are paid witnesses in the district
				courts of the United States.
							(e)EnforcementIn the case of a refusal to obey a subpoena
				duly served upon any person under subsection (a), any district court of the
				United States for the judicial district in which such person charged with
				refusal to obey is found, resides, or transacts business, upon application by
				the Commissioner, shall have jurisdiction to issue an order compelling
				compliance with the subpoena and requiring such person to appear and give
				testimony or to appear and produce records and other things, or both. The
				failure to obey such order of the court may be punished by the court as
				contempt thereof. If the person charged with failure or refusal to obey is not
				found within the territorial jurisdiction of the United States, the United
				States District Court for the District of Columbia shall have the same
				jurisdiction, consistent with due process, to take any action respecting
				compliance with the subpoena by such person that such district court would have
				if such person were personally within the jurisdiction of such district
				court.
							(f)NondisclosureA United States district court for the
				district in which the subpoena is or will be served, upon application of the
				Commissioner, may issue an ex parte order that no person or entity disclose to
				any other person or entity (other than to an attorney to obtain legal advice)
				the existence of such subpoena for a period of up to 90 days. Such order may be
				issued on a showing that the records or things being sought may be relevant to
				the hearing, investigation, proceeding, or other matter and that there is
				reason to believe that such disclosure may result in—
								(1)furtherance of a potential violation under
				investigation;
								(2)endangerment to the life or physical safety
				of any person;
								(3)flight or other action to avoid prosecution
				or other enforcement remedies;
								(4)destruction of or tampering with evidence;
				or
								(5)intimidation of potential witnesses.
								An order under this subsection may
				be renewed for additional periods of up to 90 days upon a showing that any of
				the circumstances described in paragraphs (1) through (5) continue to
				exist.(g)Relation to other provisionsThe subpoena authority vested in the
				Commissioner and the district courts of the United States by this section is in
				addition to any such authority vested in the Commissioner or such courts by
				other provisions of law, or as is otherwise authorized by law.
							(h)NondelegationThe authority to issue a subpoena under
				this section is limited to the Secretary or an official designated by the
				Secretary. An official may not be so designated unless the official is the
				director of the district under this Act in which the article involved is
				located, or is an official senior to such
				director.
							.
				212.Whistleblower protectionsChapter X (21 U.S.C. 391 et seq.), as
			 amended by section 206, is amended by adding at the end the following:
				
					1012Protections for employees who refuse to
				violate, or who disclose violations of, this Act
						(a)In GeneralNo person who submits or is required under
				this Act or the Public Health Service Act to submit any information related to
				a food, or any officer, employee, contractor, subcontractor, or agent of such
				person may discharge, demote, suspend, threaten, harass, or in any other manner
				discriminate against an employee in the terms and conditions of employment
				because of any lawful act done by the employee, including within the ordinary
				course of the job duties of such employee—
							(1)to provide information, cause information
				to be provided, or otherwise assist in any investigation regarding any conduct
				which the employee reasonably believes constitutes a violation of this Act, or
				any other provision of Federal law relating to the safety of a food, if the
				information or assistance is provided to, or an investigation stemming from the
				provided information is conducted by—
								(A)a Federal regulatory or law enforcement
				agency;
								(B)any Member of Congress or any committee of
				Congress; or
								(C)a person with supervisory authority over
				the employee (or such other person working for the employer who has the
				authority to investigate, discover, or terminate the misconduct);
								(2)to file, cause to be filed, testify,
				participate in, or otherwise assist in a proceeding filed, or about to be filed
				(with any knowledge of the employer), in any court or administrative forum
				relating to any such alleged violation; or
							(3)to refuse to commit or assist in any such
				violation.
							(b)Enforcement Action
							(1)In generalAn employee who alleges discharge or other
				discrimination in violation of subsection (a) may seek relief in accordance
				with the provisions of subsection (c) by—
								(A)filing a complaint with the Secretary of
				Labor; or
								(B)if the Secretary of Labor has not issued a
				final decision within 210 days of the filing of the complaint and there is no
				showing that such delay is due to the bad faith of the claimant, or within 90
				days after receiving a final decision or order from the Secretary, bringing an
				action at law or equity for de novo review in the appropriate district court of
				the United States, which court shall have jurisdiction over such action without
				regard to the amount in controversy, and which action shall, at the request of
				either party to such action, be tried by the court with a jury.
								(2)Procedure
								(A)In generalAny action under paragraph (1) shall be
				governed under the rules and procedures set forth in section 42121(b) of title
				49, United States Code.
								(B)ExceptionNotification in an action under paragraph
				(1) shall be made in accordance with section 42121(b)(1) of title 49, United
				States Code, except that such notification shall be made to the person named in
				the complaint, the employer, and the Commissioner of Food and Drugs.
								(C)Burdens of proofAn action brought under paragraph (1)(A) or
				(1)(B) shall be governed by the legal burdens of proof set forth in section
				42121(b) of title 49, United States Code.
								(D)Statute of limitationsAn action under paragraph (1)(A) shall be
				commenced not later than 180 days after the date on which the violation
				occurs.
								(c)Remedies
							(1)In generalAn employee prevailing in any action under
				subsection (b)(1) shall be entitled to all relief necessary to make the
				employee whole.
							(2)Issuance of orderIf, in response to a complaint filed under
				paragraph (b)(1), the Secretary of Labor or the district court, as applicable,
				determines that a violation of subsection (a) has occurred, the Secretary or
				the court shall order the person who committed such violation—
								(A)to take affirmative action to abate the
				violation;
								(B)to—
									(i)reinstate the complainant to his or her
				former position together with compensation (including back pay); and
									(ii)restore the terms, conditions, and
				privileges associated with his or her employment; and
									(C)to provide compensatory damages to the
				complainant.
								If such an order is issued under this
				paragraph, the Secretary or the court, at the request of the complainant, shall
				assess against the person against whom the order is issued a sum equal to the
				aggregate amount of all costs and expenses (including attorney and expert
				witness fees) reasonably incurred, as determined by the Secretary, by the
				complainant for, or in connection with, the bringing of the complaint upon
				which the order was issued.(d)Rights Retained by EmployeeNothing in this section shall be deemed to
				diminish the rights, privileges, or remedies of any employee under any Federal
				or State law or under any collective bargaining agreement. The rights and
				remedies in this section may not be waived by any agreement, policy, form, or
				condition of
				employment.
						.
			213.Extraterritorial jurisdiction
				(a)Prohibited
			 actSection 301 (21 U.S.C.
			 331), as amended by sections 110, 111, 133, 136, and 204, is amended by adding
			 at the end the following:
					
						(aaa)The production, manufacture, processing,
				preparation, packing, holding, or distribution of an adulterated or misbranded
				food with the knowledge or intent that such article will be imported into the
				United
				States.
						.
				(b)JurisdictionChapter III (21 U.S.C. 331 et seq.), as
			 amended by section 211, is amended by adding at the end the following:
					
						312.Extraterritorial jurisdictionThere is extraterritorial Federal
				jurisdiction over any violation of this Act relating to any article of food if
				such article was intended for import into the United States or if any act in
				furtherance of the violation was committed in the United
				States.
						.
				214.Support for training
			 institutesThe Secretary of
			 Health and Human Services, acting through the Commissioner of Food and Drugs,
			 shall provide financial and other assistance to appropriate entities to
			 establish and maintain one or more university-affiliated food protection
			 training institutes that—
				(1)conduct training related to food protection
			 activities for Federal, State, local, territorial, and tribal officials;
			 and
				(2)meet standards developed by the
			 Secretary.
				215.Bisphenol A in food and beverage
			 containers
				(a)Notice of determinationNo later than December 31, 2009, the
			 Secretary of Health and Human Services shall notify the Congress whether the
			 available scientific data support a determination that there is a reasonable
			 certainty of no harm, for infants, young children, pregnant women, and adults,
			 for approved uses of polycarbonate plastic and epoxy resin made with bisphenol
			 A in food and beverage containers, including reusable food and beverage
			 containers, under the conditions of use prescribed in current Food and Drug
			 Administration regulations.
				(b)Notice of actions to be takenIf the Secretary concludes that such a
			 determination cannot be made for any approved use, the Secretary shall notify
			 the Congress of the actions the Secretary intends to take under the Secretary’s
			 authority to regulate food additives to protect the public health, which may
			 include—
					(1)revoking or modifying any of the approved
			 uses of bisphenol A in food and beverage containers, including reusable food
			 and beverage containers; and
					(2)ensuring that the public is sufficiently
			 informed of such determination and the steps the public may take in response to
			 such determination.
					(c)Rule of constructionNothing herein is intended or shall be
			 construed to modify existing Food and Drug Administration authority,
			 procedures, or policies for assessing scientific data, making safety
			 determinations, or regulating the safe use of food additives.
				216.Lead content labeling requirement for
			 ceramic tableware and cookware
				(a)In generalSection 403 (21 U.S.C. 343), as amended by
			 sections 101(a), 109(a), 114(a), 202, and 204, is amended by adding at the end
			 the following:
					
						(ff)If it is ceramic tableware or cookware and
				includes a glaze or decorations containing lead for an intended functional
				purpose, unless—
							(1)the product and its packaging bear the
				statement: This product is made with lead-based glaze consistent with
				Food and Drug Administration guidelines for such lead.; or
							(2)the product is in compliance with the
				requirements applicable to ornamental and decorative ceramicware in section
				109.16 of title 21, Code of Federal Regulations (or any successor
				regulation).
							.
				(b)Effective
			 dateSection 403(ff) of the
			 Federal Food, Drug, and Cosmetic Act, as added by subsection (a), shall apply
			 only to ceramic tableware or cookware that is manufactured on or after the date
			 that is 1 year after the date of the enactment of this Act.
				(c)Consumer educationChapter IV (21 U.S.C. 341 et seq.), as
			 amended by sections 102, 103, 104, and 111, is amended by adding at the end the
			 following:
					
						421.Consumer education on the content of lead
				in ceramicware and applicable labeling requirements
							(a)In generalThe Secretary shall educate consumers on
				the safety of ceramicware for food use by posting information on the Web site
				of the Food and Drug Administration with regard to—
								(1)the content of lead in ceramicware and its
				glaze;
								(2)existing Federal laws and regulations
				governing lead in ceramicware;
								(3)as appropriate, existing industry practices
				and guidelines; and
								(4)the labeling requirements applicable under
				this Act.
								(b)TopicsThe education under this section shall
				address—
								(1)the broad range of ceramicware types,
				including traditional pottery, ornamental and decorative ceramicware, cookware,
				and everyday dinnerware;
								(2)the safety of ceramicware that is aged or
				damaged;
								(3)the use of ceramicware in microwave
				ovens;
								(4)the storage of foods in ceramicware;
								(5)the use of home lead test kits by
				consumers;
								(6)the use of ceramicware by children and
				women of childbearing age; and
								(7)issues that are especially relevant to
				subpopulations of consumers who may preferentially use certain types of
				ceramicware made with
				lead.
								.
				
	
		
			Passed the House of
			 Representatives July 30, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
